. Case 2:06-cv-03136-JS Document.41-11...Filed Q1/28/21.. Pagel ot.1ed Page lD t6454-« +s

SUPPRESSION OF PHYSICAL EVIDENCE AND LIVE TESTIMONY

RESULTING FROM ILLEGAL SEARCH & SEIZURE

40. On November 3, 1987, a warrant issued by a Federal
Magistrate was executed at the Friedman home authorizing
search and seizure of the following items:

photographs, magazines, books,
videotapes and other unusual depictions
of children engaging in sexually
explicit conduct and letters, envelopes,
files, correspondence, notes, personal
computer disks, and the personal
computer needed to read the computer
disks relating to the distribution and
receipt of child pornography through the
U.S. Mail, all of which are being used
in connection with and are evidence of

violations of Title 18, U.S. Code, §
1461 and 2252. [emphasis added]

41. The warrant was an anticipatory warrant issued
upon the affidavit of Postal Inspector JOHN MCDERMOTT.
MCDERMOTT asserted that a “controlled delivery" of a
pornographic magazine would be made to the Friedman home on

November 3, 1987.

42. Members of the District Attorney's Squad fully
participated with the Federal Postal Inspectors in the

execution of the warrant.

43. In the course of the execution of the warrant,
lists of names and phone numbers of the students in the
Friedmans' computer classes were seized.

15

APP. os71
a4 steed

.: .Gase 2:06-cv-03136-JS .Document 41-14:--Filed-01/28/24~ Page*2 oP L3t Pagel #6455 ©

-

+ .

44. As a direct result of this seizure the Nassau
County Sex Crimes Squad initiated its investigation which
resulted in the instant indictments. Upon information and
belief, each of the complainants in these indictments and
witnesses whom the District Attorney intends to call at
trial were identified from the seized lists, and approached
by the Nassau police within days after the execution of the

federal warrant.

45. As a direct result of the seizure of the. lists,
and the interviews of children identified on the lists, the
Nassau County Police obtained a search warrant from Hon.
HERBERT LIPP authorizing a search and seizure at the
Friedman home of the following items:

sexual devices, photographs, magazines,
books, film, audio tapes, video tapes
and other unusual depictions of children
engaging in sexually explicit conduct”
and letters, envelopes, files,
correspondence, notes, lists of
students, lists of pornographic
distributors, personal computer disks
and the personal computers needed to
read the computer disks relating to
pornography all of which are being used
in connection with and are evidence of
violations of Articles 235, 263 and 260
of Penal Law of the State of New York.

46. All evidence seized as a result of the State
warrant, and the live testimony of all complainants and
witnesses approached as a result of the seizure of lists

during execution of the Federal warrant, must be suppressed.

16

APP. Oo572
-

-- Casé 2:06-cv-03136-JS. Document.41:11.. Fed. QU28/21. Rage 3.06.13) RagelD +i64BG-« serame

.

47. Insofar as no exigent circumstances were presented
justifying the issuance of an anticipatory warrant, the
federal warrant was unlawful as a matter of federal
constitutional law. Pornographic material, unlike narcotics
is not immediately consumed or distributed. Hence the
rationale for issuance of an anticipatory warrant does not

apply to child pornography cases.

48. Moreover, even assuming that the federal warrant
was validly issued, the police strayed beyond its limits in
seizing the lists of the Friedmans' computer students. The
warrant neither specifically nor categorically justified a

seizure of student lists.

49. The seizure furthermore cannot be justified under
the “plain view" exception to the warrant requirement.
Because the list did not constitute contraband per se, and
the police did not have probable cause to believe that it
was evidence of a crime, the "plain view" exception is

inapplicable.

50. Nor may the People rely upon the "good faith"
exception to the warrant requirement endorsed by the United
States Supreme Court, to salvage the search under the

federal warrant and the seizure of the list.

17

APP. O573
-:.Case 2:06-cv-03136-JS. Document 44-41: Filed 01/28/24 Pores daehi ade Daren Mes 7A wa swans

.
. .

. = ¢ oe

51. To begin, the search must be measured against both
New York State constitutional standards as well as federal
Insofar as the Nassau County Police fully participated in
the execution of the federal warrant, it must also be deemed
a state warrant. Pursuant to New York State constitutional
principles, there is no "good faith" exception to the

Warrant requirement.

52. Moreover, the "good faith" exception in any event
would not excuse the seizure of the list. While the federal
"good faith" exception will save a technically defective
warrant relied upon in good faith by the executing officers,
it is of no value in justifying an unlawful seizure of items

not specified in the warrant.
RESERVATION OF MOTIONS

53. Subject to the resolution of the above motions,
the defendant reserves the right to make such other
pertinent motions as may be permitted by statute.

DATED: Great Neck, New York

April 15, 1988

DOUGLA$ H. KRIEGER ~

 

18

APP. Oo574
ace beam tee BON a Deke dees eae Ae eae enete Ra 4 cee
i

 

 

 

fo ae

t

=~ Case 2:06-cv-03136-JS

NOTICE OF ENTRY

+ Sir:-Please take notice that the within is a (certified)
true copy of a
duly entered in the office of the clerk of the within
named court on 19

Dated,
Yours, etc.,
DOUGLAS H. KRIEGER

Attorney for

Office and Post Office Address
98 Cutter Mill Road
GREAT NECK, NEW YORK 11021

To

Attomey(s) for

 

NOTICE OF BIETTLIMEN

Sir:-Please take notice that an order

of which the within is a true copy will be presented
for settlement to the Hon.

one of the judges of the within named Court, at

on 19
at M.
Dated,
Yours, etc.,
DOUGLAS H. KRIEGER
Altorney for

Office and Post Office Address
98 Cutter Mill Road
GREAT NECK, NEW YORK 11021

.

4

To

” Attorney(s) for

Document 41-11 Filed 01/28/21 Page 5 of 131 PagelD #: 6458

Indictment Nos. 67104
and 67430
Index No. Year 19

COUNTY COURT : COUNTY OF NASSAU

 

THE PEOPLE OF THE STATE OF
NEW YORK

-against-
JESSE FRIEDMAN, et al.,

Defendant.

 

NOTICE OF OMNIBUS MOTION
and Supporting Papers

 

DOUGLAS H. KRIEGER
Auorneyfor Defendant

Office and Post Office Address, Telephone
98 Cutter Mill Road
GREAT NECK, NEW YORK 11021
(516) 466-2663 (718) 746-1900

 

 

To

Attorney(s) for

Service of a copy of the within
is hereby admitted.
Dated,

 

Auttorney(s) for

Aen os .

os575

APP.
Case 2:06-cv-03136-JS Document 41-11 Filed 01/28/21 Page 6 of 131 PagelD #: 6459 |

20
Case 2:(

 

 

6-cv-03136-JS Document 41-11 Filed 01/28/21 Page 7 of 131 PagelD #: 6460

COUNTY COURT : COUNTY OF NASSAU

SS) Se SS ee be ae ee = = =e = = Xx
THE PEOPLE OF THE STATE OF NEW YORK
= against - AFFIRMATION IN OPPOSITION
JESSE FRIEDMAN, Indictment No. 67104 &
67430
Defendant. .
Say ee ee a ee ee So Ee ee Xx

I, JOSEPH R. ONORATO, being an Assistant District
Attorney of Nassau County, do hereby affirm the statements
herein to be true under the penalties of perjury, except such
as are made upon information and belief, which matter I
believe to be true.

This affirmation is submitted in opposition to
Defense Counsels Motion on behalf of defendant JESSE
FRIEDMAN, dated April 15, 1988.

1. That as to the application by the defendant
pursuant to Article 210 of the Criminal Procedure Law,
alleging the insufficiency of the Grand Jury minutes, to
merit the returning of the instant indictment, seeking the
inspection of such Grand Jury minutes and/or the dismissal of
the indictment against the defendant, it is submitted by the
People that pursuant to Section 210.45 (5 a, b) the
defendant's instant application in this regard should be
denied. There are no proper grounds expressed in the instant
application sufficient to merit the consideration of this

Motion under Article 210 of the Criminal Procedure Law.

APP. O576

 
Case 2

 

D6-Gv-03136-JS Document 41-11 Filed 01/28/21 Page 8 of 131 PagelD #; 6461

Further, the instant application is defective in that "the
moving papers do not contain sworn allegations supporting all
the essential facts" (CPL Section 210.45 (5)). Therefore, it
is submitted by the People that defendant's instant
application should be denied. Disclosure of such minutes to

the defendant is not permissable (PROSKIN V. COUNTY COURT OF

 

ALBANY COUNTY, 30 N.Y. 2d 15).

In the alternative, it is submitted by the People
that, should the Court find that the minutes already provided
to the Court for its perusal are insufficient to sustain the
true bill returned by the Grand Jury herein, leave is
requested by the People to permit the District Attorney to
represent the matter to either the same or another Grand
Jury, within a reasonable period, pursuant to Section 210.20
(4) of the Criminal Procedure Law.

2. AS to the allegations made by the defendant
seeking the dismissal of Counts 4, 5, 8, 15 and 16 of
Indictment #67104 and Counts 1 through 4 and Counts 7, 8, 21,
23, 24, 27, and 28 of Indictment #67430, for lack of
specificity please see the attached supplemental bill of
particulars that have been served on Counsel for the
defendant. As the Court can see the People have
significantly narrowed down the time period within which the
defendant perpetrated the acts charged in the indictment.
Consequently, the time period set out in the indictment as
further delineated in the Bill of Particulars is not so

inadequate to justify dismissal under

 

APP. Oo577

 
Case 2

 

:06-ev-03136-JS Document 41-11 Filed 01/28/21 Page 9 of 131 PagelD #: 6462

CPL Section 200.50 (6). Based upon the filing of the
supplemental Bill of Particulars there can be no showing or
allegation of bad faith on the part of the People in
particularizing the time period in which the crimes

occurred. Furthermore, the defendant has been provided with
reasonable and adequate notice of the nature and cause of the
accusations guaranteed by the Federal and State Constitutions
and is not prevented from preparing a defense including an
alibi defense. PEOPLE V. MORRIS 61 N.Y. 2d 290 (1984),

PEOPLE V. BENJAMIN R. 103 AD2d 663 (1984), PEOPLE V. COVENEY

 

 

 

134 Misc 2d 894 (1987).

3, 4. As to the allegations made by the defendant
that the Court inspect the Grand Jury minutes and dismiss any
duplicitis and/or multiplicitis counts of the indictment the
People consent to the inspection of the Grand Jury minutes
only. The People submit that upon inspection of said minutes
the Court will find that none of the counts charged against
this defendant are duplicitis or multiplicitis.

5. As to the allegations that the indictment should
be dismissed based upon the fact that fewer than twelve (12)
grand jurors voted to indict the defendant, the People submit
that upon inspection of the Grand Jury minutes and upon
paperwork already forwarded to the Court, namely, attendance
records and quorum records of the Grand Jury that indicted
this defendant, the Court will ascertain that the defendant

was properly indicted.

APP. O578

 
Case 2:h6-cv-03136-JS Document 41-11 Filed 01/28/21 Page 10 of 131 PagelD #: 6463

6. As to the allegations made by the defendant that
the indictment should be dismissed on the ground of
: inadequate voir dire of the sworn witnesses, the People
submit that upon inspection of the Grand Jury minutes the
Court will note that each witness that testified before the
Grand Jury was extensively and adequately voir dired as to
his capacity to understand and appreciate the nature of an
oath pursuant to CPL Section 60.20 (2).

7. As to the allegations made by the defendant that
the indictment should be dismissed for the failure of the
prosecutor to properly instruct the Grand Jury on the Law
pursuant to the applicable sections of the Criminal
Procedures Law, the People submit that the Grand Jury was
properly instructed as to all relevant matters of Law
concerning this case,

8 As to the allegations made by the defendant that
the indictment should be dismissed for failure to follow
statutory procedures in the use of video tape examinations in
the Grand Jury the People submit that upon a reading of the
Grand Jury minutes all statutory safeguards in the use of the

video tape examination of the one witness that did testify on

 

video tape before the Grand Jury was adequately preserved.

 

APP. o579

 
Case > aalea dears Document 41-11 Filed’01/28/21 Page 11 of 131 PagelD #: 6464

9. As to the defense allegation seeking to dismiss
the indictments for failure of the People to provide adequate
: discovery pursuant to CPL Section 200.95 and 240.40 the
defendant fails to articulate in his Motion, the grounds upon
which he seeks said relief. Defendant's moving papers do not
contain any sworn allegations supporting the essential facts
contained in this request, Suffice it to say that the People
have responded to each and every request made by the
defendant for discovery in this matter. This includes, but
is not limited to, an extensive Demand to Produce that
Counsel for the defendant served upon the Office of the
Nassau County District Attorney on April 11, 1988, and
responded to by the People on April 18, 1988. As the Court
is well aware there were numerous times during the
conferencing of the facts and circumstances of this case that
the People voluntarily provided information to the defendant
without the necessity of formal written motions.

10, and 11. As to the allegations by the defendant
that all evidence seized from the defendants home and any
live testimony of all complainants as witnesses referred to
in the indictments should be dismissed based upon the grounds
of unlawful search and seizure and the tainted fruits
therefrom. The defendant contends that the Federal search

warrant issued with reference to this case is invalid

 

 

APF. O580
. Case, 2:06-

 

 

bv-03136-JS Document 41-11 Filed 01/28/21 Page 12 of 131 PagelD #: 6465

because it was an anticipatory warrant. Defendant further
asserts that the list seized pursuant to the warrant fell
outside the scope of the warrant. Furthermore, the defendant
asks this Court to apply New York State search and seizure
law with reference to the execution of the Federal warrant
based upon the assertion that Nassau County Police
Deparmtment officials participated in the search.

Assuming, without conceding, that New York State law
is applicable to the facts and circumstances of this case,
the Federal warrant based upon an affidavit submitted by
postal inspector John McDermott establishing the requisite
probable cause, was clearly valid. Anticipatory warrants
have consistently been held valid in this state. PEOPLE \V.
GLEN 30 N.Y.(2d) 252 (1972) cert. denied 409 U.S. 849 See
also PEOPLE V. WYATT 46 N.Y.(2d) 926, and PEOPLE V.
GIAMMAIANO 42nd N.Y.(2d) 1090. There is no probable cause
defect in Anticipation Warrants as long as the evidence
creates substantial probability that the seizable property
will be on the premises when searched. Clearly the affidavit
of Postal Inspector McDermott demonstrates that the evidence
to be seized would be on the premises when searched. The
defendants attempt to hold the Federal search warrant invalid
based upon exigent circumstances as it relates to

anticipatory warrants is clearly misplaced. Even assuming

APP. O58ei1
Case 2-h-cv-03136-JS Document 41-11 Filed 01/28/21 Page 13 of 131 PagelD #: 6466

without conceding, that exigency is a necessary element in
the issuance of a anticipatory warrant, it is clear upon a
reading of the affidavit of Postal Inspector McDermott, that
Arnold Friedman was involved in the exchange of child

pornography with other pedifiles. See UNITED STATES V. HALE,

 

784 Federal 2nd 1465 (9th Circuit, 1986) wherein an
anticipatory warrant for child pornography was held to be
valid.

The defendant further contends that assuming that
the anticipatory warrant was valid that the seizure of
student lists constituted an unlawful abuse of the limit of
tne Federal warrant. Here the defendant makes an
unsubstantiated allegation that "student lists" were seized
by law enforcement authorities during the execution of the
Federal warrant. In fact no "student lists" were seized by
law enforcement officials during the execution of the Federal
warrant on November 3, 1987. What was seized by these
officials was approximately two pieces of paper containing
names and telephone numbers. The pieces of paper did not
contain any references to the fact that the names and
telephone numbers related to children and/or students in the
Friedman computer class. The Police had to perform an
exhaustive investigation in order to ascertain the
identities, whereabouts, and relevance of the names listed on

the paper. Consequently, a reading of the Federal search

 

 

APP. O582

 
|
Case 2:4

 

 

6-cv-03136-JS Document 41-11 Filed 01/28/21 Page 14 of 131 PagelD #: 6467

warrant wherein the police were authorized to seize photoa-
graphs, magagzines, books, and other unusual pictures of
children engaged in sexually explicit conduct and letters,
envelopes, files, correspondence, notes (emphasis supplied),
personal computer discs, and the personal computer needed to
read the computer discs relating to the distribution and
receipt of child pornography through the United States mail,
clearly demonstrates that the papers containing names and
telephone numbers was properly seized as potential evidence
in connection with violations of Title 18 U.S.C. Section 1461
and Section 2252.

The defendant further contends that even assuming
the Federal search warrant was valid and that the lists
seized pursuant thereto fell under the parameters of said
warrant the testimony of all complainants and witnesses
identified as a result of the seized list must be
suppressed, In support of this position the defendant relies

on the case of UNITED STATES V. CECCOLINI 435 US 268 (1978).

 

The facts that the defendant applies to the principles
enunciated in CECCOLINI are inaccurate, speculative, and
subjective. The evidence seized pursuant to the search
warrant issued by Judge Herbert Lipp as well as the
identities of the defendant's victims should not be

suppressed. See UNITED STATES V. CECCOLINI 435 U.S. 268

 

(1978), PEOPLE V. McGRATH 46 N.Y. 2d 12 (1978) cert denied

 

440 US 972. The Courts of this state have routinely denied

APF. os58s3

 
Case 2:0

 

B-Cv203136-JS Document 41-11 Filed-01/28/21 Page 15 of 131 PagelD #: 6468

suppression of evidence including the testimony of witnesses
where as in this case a clear attenuation exists. PEOPLE V.
DENTINE 21 NY 2d 700 (1967), cert denied 393 US 967 (During
an unlawful search of defendant's apartment police questioned
a man who led them to a woman who had an abortion performed
by a defendant. It was held that the woman was properly
permitted to testify against the defendant. PEOPLE V. MENDEZ

28 NY 2d 94 (1971) cert denied 404 US 911 (albeit a witness

 

was discovered through an illegal wire tap, the evidence
voluntarily supplied by that witness was permissable).

PEOPLE V. LaROCCA 37 NY 2d 927 (1975) (while defendant's

 

confession was properly excluded at trial for failure to give
warnings, testimony of witnesses whose names defendant gave
in his confession was properly admitted). PEOPLE V. GRAHAM
ZB9ONY2d 775 (1976) (testimony of a witness is not necessarily
excludable because the identity of the witness had been
ascertained by a legal search and seizure).

12. The People consent to the consolidation of
indictment #67104 and 67430.

WHEREFORE, it is respectfully requested that an

order be entered consistent with the foregoing.

   
 

Ko pve

R. Onorato
Assistant District Attorn

Dated: Mineola, New York
May 10, 1988

 

APP. os5e¢
Sir: Case 2:06-cv-03136-JS

PLEASE TAKE NOTICE, that the
within is a true copy of

COR ME meee HEP eP OE Te ESOP HERE RSET OE SEOHOHOEEEF SHEE SESE EOS
Dee Oe eee RHR Hee OSES ER OEEOEESES ESSERE E ESE SS ESE EE OEEEEEED

PAO P eee eRe tee ee meee EASE OTS SHOE EEESEES HEE SEE E SE OSEETED

in the within entitled action this day filed
and entered herein in the office of the
Clerk of the County of Nassau, at Mineola,
Nassau County, New York.

Dated, Mineola, N.Y.,

Yours etc.
DENIS DILLON
District Attommey
Nassau County

Mineola, New York
To
PPT es Esq.
Attorney for

Document 4.1, CQUMME..01/28/21...Rageuk6 of 131 PagelD #: 6469

NASSAU COUNTY
Indictment No. 67104 & 67430

 

The People of the State of New York

against

JESSE FRIEDMAN,

Defendant

 

AFFIRMATION IN OPPOSITION

 

DENIS DILLON
District Attorney
Mineola, New York

Due and timely service of a copy of the
within

ROPES HOTTEST MEET HEED TEED EES SESE SHES EOS HR OH EE ET teereey

is hereby admitted.

Attorney for

DA-~48. 3/67
DA-1339A, 12/71
Rev. 1/75

osss

APP.
 

Case 2:06-cv-03136-JS Document 41-11 Filed 01/28/21 Page 17 of 131 PagelD #: 6470

24
weveremearir

UMURT HOMEY ™EG-cv-03136-JS DocuguntVecurT ElleskSSALECUUNTHUe 18 of 131 PagelD #: 6471

 

.. : Crim- term: Part V
Present: € Motion Cal. WSO 8
Hon... REBEY, 1: BORKLAN ooo ecccssecssssesseessccccessonsevsseeseseess Indictment #5..67104..8 67430
County Judge

 

PEOPLE OF THE STATE OF NEW YORK HONORABLE DENIS DILLON

District Attomey
Nassau County
. Mineola, New York

By: Joseph R. Onorato, Esq.

P —against—

JESSE FRIEDMAN,

PETER PANARO, ESQ.
Attorney for Defendant
4216 Merrick Road
Messapequa, NY 11758

Defendant |

On April 15, 198&, defendant moved for an Order:

1. Granting an inspection of the stenographic transcript of
the Granda Jury proceedings upon which these indictments were based,
anda upor: such inspection, for a dismissél of both indictments pursuant
to Article 21C of the Criminal Procedure Law;

an Dismissirig counts 4, 5, 8, 15, and 16 of Indictrent Wo.
67104; and counts 1-4 and Counts 7, 8, 21, 23, 24, 27, and 28 of
Indictment No. 67430 for lack of specificity of the allegations,
pursuant. to C.F.L. §200.56(6)3;

3. Dismissing ary counts of the indictments which charce
mere thar' one instance of Sodomy, Sexual Abuse, or Attempted Sexuel
Abuse, as duplicitous, pursuant to C.P.L. §200.30(1);

4. Dismissing any counts of the indictments which are
nult.iplicitous;

Sie Dismissina the indictments in that fewer than twelve
grand jurors votince to indict had heard ajJl the essential and critical
evidence, resultirg in fatally defective proceedings, pursuant to

C.P.L. §210.35(5);

APP. o58s6
o

Ease 2:06-cv-03136-JS Document 41-11 Filed 01/28/21 Page 19 of 131 PagelID #: 6472
People v. Jesse Friedman

"6. Dismissing the indictments on the grounds of inadequate
voir dire of sworn witnesses as to capacity to understand an oath
pursuant to C.P.L. 60.20(2);

; 7. Dismissing the indictments for failure of the prosecutor
to properly instruct the Grand Jury on the law pursuant to C.P.L.
§210.35(5), §190.50(6) ;

8. Dismissing the indictments pursuant to C.P.L. §190.32(5)
for failure to follow statutory procedures in the use of videotaped
examinations in the grand jury;

9. Dismissing the indictments for failure of the People to
provide adequate discovery pursuant to C.P.L. §200.95 and §240.40;

10. Suppressing all evidence seized from defendant's home
pursuant to C.P.L. §710.20(1)(4) on the grounds of unlawful search and
seizure;

11. Suppressing the live testimony of all complainants and
witnesses referred to in the indictments as the tainted fruit of an
illegal search and seizure;

12. Consolidating Indictments 67104 and 67430 pursuant to
C.P.L. §200.20(4)(5) and treating them as a single indictment for
trial purposes.

13. Granting the defendant the right to make other pertinent
motions as may be permitted by statute.

INSPECTION AND DISMISSAL

ie Upon his motion to inspect and dismiss, the defendant
elleges that the evidence before the Grand Jury was not legally
sufficient to establish the commission of the offenses charged or any
lesser included offenses. C.P.L. 210.20(1)(b); C.P.L. 210.30.

The Court has inspected the Grand Jury minutes in camera.

Upon that inspection, this Court has determined that there is no need
4

APP. O587

-
‘pdegsre2:06-chOS966FIS eBoeument 41-11 Filed 01/28/21 Page 20 of 131 PagelD#: 6473 -3-

. to authorize the release of any portion of the minutes to the parties
or to defer decision on the motion seeking a dismissal of the
indictments until after the parties have been heard further. The
Court finds that the evidence before the Grand Jury was legally
sufficient to support the crimes charged or any lesser included
offenses as to both Indictments, with the following exceptions:

With respect to Indictment No. 67104, the Court finds that
the evidence presented to the Grand Jury is insufficient to support
the charges alleged under Count 8 (Sexual Abuse in the First Degree)
and Count 49 (Endangering the Welfare of a Child). Accordingly, those
charges are dismissed with leave for the People to represent those
charges to another Grand Jury.

With respect to Indictment No. 67430, the Court finds that
the evidence presented to the Grand Jury was insufficient to support
the charges alleged in Count 28 (Sexual Abuse in the First Degree);
Count 44 (Endangering the Welfare of a Child); Count 54 (Endangering
the Welfare of a Child); Count 57 (Endangering the Welfare of a
Child); Count 67 (Endangering the Welfare of a Child); Count 84
(Endangering the Welfare of a Child); and Count 85 (Endangering the
Welfare of a Child). Accordingly, these charges are dismissed with
leave for the People to represent to another Grand Jury.

2. With respect to defendant's motion to dismiss Counts' 4,
5, 8, 15, and 16 of Indictment No. 67104 and Counts' 1, 2, 3, 4, 7, 8,
21, 23, 24, 27, and 28 of Indictment No. 67430 for lack of
specificity, that motion is denied.

C.P.L. §200.50(6) does not require an exact date and time,
but only a statement that the crime or crimes occurred "on or about a
designated date or during a designated period of time." See People v.

Morris, 61 NY2d 290 (1984).

* Where, as here, when the time or date is not an essential

APP. o5s8s
Peende2V6-cK6S REISS esweament 41-11 Filed 01/28/21 Page 21 of 131 PagelD #: 6474 ~4-

N

element, of the charged offenses, a claim of inadequate specificity is
determined “on an ad hoc basis by considering all relevant

circumstances." People v. Morris, supra at 295. Among the factors to

 

be weighed are "the span of time set forth and the knowledge the
Peopie have or should have of the exact date or dates of the
crime(s)," “the age and intelligence of the victim and other
witnesses," and "the nature of the offenses, including whether it is
likely to occur at a specific time or is likely to be discovered
immediately." People v. Morris, supra.

Upon consideration of these factors, this Court finds that
the time periods designated under each count of Indictment No. 67104
and Indictment No. 67430, and as further delineated in the Bill of
Particulars provided by the People, are not so inadequate or
unreasonable as to justify dismissal. Defendant has been informed of
the nature of the offenses alleged and the dates and time of these
offenses within a reasonably designated time period.

Se Denied. This Court finds that there are no duplicitous
counts of Sodomy, Sexual Abuse or Attempted Sexual Abuse in either
Indictment.

4. Denied. This Court finds that there are no
multiplicitous counts in either indictment.

5. Denied. The Court is satisfied that the statutory quorum
requirements for voting in the Grand Jury were met. The Court's
examination of the Grand Jury attendance records disclosed that a
quorum of grand jurors was present on every day that evidence was
presented with respect to both Indictments, and that at least twelve
of those who voted to indict heard all of the "critical and essential"
evidence against the defendant. Furthermore, the Grand Jury minutes
indicate that the Assistant District Attorney properly instructed the

Grand Jury on the requirements for voting.

APP. o5s9
" PEOPKEL2-V6-cVEGISEFRI efmanment 41-11 Filed 01/28/21 Page 22 of 131 PagelD #6475 -5-

6. Denied. The Court finds that each of the child-witness'
that testified before the Grand Jury was extensively and adequately
voir dired as to his capacity to understand and appreciate the nature
of an oath pursuant to C.P.L §60.20(2).

We Denied. Proper legal advice and adequate legal
instructions were given by the District Attorney. C.P.L. §§210.35;
190.25(6).

8. Denied. The Court finds that the Assistant District
Attorney adhered to the statutory procedures for the use of a
videotaped examination of a child-witness in the Grand Jury.

9. Defendant's motion to dismiss both indictments’ for
failure of the People to provide adequate discovery pursuant to C.P.L.
§200.95 and 240.40 is denied.

CONTROVERSION OF THE SEARCH WARRANT AND SUPPRESSION OF PHYSICAL
EVIDENCE

10. Defendant seeks to controvert the Federal search warrant
which permitted the search and seizure of certain items at 17
Picadilly Road, Great Neck, New York, the residence of the defendant,
and to suppress any and all evidence seized pursuant to the warrant.

Defendant contends that under State or Federal constitutional
standards, the search warrant must fail as an illegal "anticipatory
warrant." He specifically contends that since no “exigent
circumstances" were presented to the issuing Magistrate, that the
pornographic materials sought in the warrant were likely to be
destroyed or otherwise disposed of prior to seizure, that the issuance
of the “anticipatory” search warrant was improper. The People oppose
defendant's motion to suppress.

With respect to defendant's motion to suppress, this Court

agrees with the defendant that the validity of the Federal search
é

APP. os5s90
"PEORIE oY 5-AEGF ETS eBVtment 41-11 Filed 01/28/21 Page 23 of 131 PagelD #: 6476

warrant should be governed by New York State Law. See People v.
Geannaere ____NY2da (1988); N.Y.L.J. May 9, 1988, p. 18, Col. l.

Neither the State Constitution nor relevant sections of the
Criminal Procedure Lav forbic the issuance cof a search warrant in
advance of the imminent or scheduled receipt of seizable property by
the person or at the premises desianated in the warrant. People v.
Glen, 30 NY2d 252, 254 (1972). Furthermore, the Court of Appeals has
held that anticipetory warrants are proper without any indication of
any “exigent circumstances" requirement prior to issuance. Indeed, as
lona as the evidence presented toa the issuing judge creates
“substantial probability" that the seizable property will be on the
premises when searched, an anticipatory warrant may be issued. People
v. Glen, supra at 259. This Court has reviewed the warrant in
question and the affidavit of Postal Inspector McDermott and finds no
compelling reason on the face of the documents to disturb the probable
cause determination of the Federal Magistrate. Accordingly, the
Gefendant's motion to controvert the search warrant and to suppress
any evidence seized pursuant to that warrant is denied.

MOTION TO SUPPRESS “STUDENT LISTS"

ll. Defendant contends that even if the Federal warrant is
valid, that the seizure of "student lists" was an abuse of the limits
ef that warrant. Accordingly, the defendant moves to suppress the
testimony of any complainant and/cr witness who was interviewed by law
enforcement cfficiels as the direct result of the seizure of these
lists. Additionally, defendant seeks to suppress the stete warrant
and all evidence seized pursuant to that warrant, as the “tainted
fruit" of the unlawful seizure of the "student lists". Alternatively,
defendant seeks a pre-trial hearing to determine precisely what the

seized "lists" consisted of.

, The People oppose defendant's motion to suppress. The People

APP. os91
Peopke 206-dESS¢ 361552 Ahecument 41-11 Filed 01/28/21 Page 24 of 131 PagelD #: 6477 -7-

af

specifically contend that no “student lists" were seized from the
defendant's residence when the Federal warrant: was executed.

Defendant's motion is denied. The Federal search warrant
authorizec. the seizure of "correspondence" arid "notes" releting to the
distribution and receipt of child pornography. The affidavit in
support of the warrant aesc:‘ribed An general the course cf
correspondence amcng pediphiles. and their inclinations to (2) save
such correspondence, and (b) mairtain lists of names, addresses, and
phone numbers (effidavit pgs. 8-9).

The Court has inspected the lists referred to in defendant's
metion in cameras, and finds thet there is mo need to hcld a pre-trial
hearing to determine the contents of the @Gisputed "lists". Indeed,
the seized lists are not captioned as “student lists", rather, they
are just names and telephone numbers es described ir. the: Postal
Inspector's affidavit. They were, “n short, preciseiy what the
Federal Magistrate intended should be seized. Therefore, there was
probable cause for those exec.iting the warrant to seize the lists as
evidence of é crime»

Accordingly, having been properly seized, the lists may
rroperly be used as evidence at trial, ard, aes suppert for obtaining
the Stete search warrant.

1Z. Defendant's motion to consolidate Irdictments 67104 and
6743G pursuant to C.P.L. § 200.20(4)(5) is granted upon consent of -the
parties.

13. Defendant's request for leave to make additicnal] motions
is denied, with leave to renew upon a showing by the defendant that
the interests of justice wil] be served by the determination of such

additional motions, as well as good cause for the failure to make a

timely application. C.P.L. 255.20(3).

4

APP. Oo592
* PeORL © .06-cV BS E8655) SsMament 41-11 Filed 01/28/21 Page 25 of 131 PagelD #: 6478 -8-

Therefore, it is

ORDERED, that the defendant's motions are denied except as

specifically set. forth herein.

 

 

 

ENTER
GRANTEn
‘JUL 18 988 S [bon x Vos,
BERCLO ®. McCORREUL Abbey ( eoxian, J.C.C.
CLERE

 

DATED: July 14, 1988

APP. O593
 

Case 2:06-cv-03136-JS Document 41-11 Filed 01/28/21 Page 26 of 131 PagelD #: 6479
 

Case 2:04

-cv-03136-JS Document 41-11 Filed 01/28/21 Page 27 of 131 PagelD #: 6480

COUNTY COURT : NASSAU COUNTY

PART V
—-—s=— w~— we we we eee we we we we we ewe we ew we = xX
THE PEOPLE OF THE STATE OF NEW YORK :
-against- : IND. # 69783
- Sodomy 1

JESSE FRIEDMAN, :

Defendant. 2
ee a era ee ee i ce es ee es en en es en ee en xX

262 Old Country Road
Mineola, New York
November 15, 1988

Before:

HON. ABBEY L. BOKLAN,
County Court Judge

Appearances:

HON. DENIS DILLON,
Nassau County District Attorney
BY: JOSEPH ONORATO, ESQ.
Assistant District Attorney
For the People

PETER PANARO, ESQ.
For the Defendant

MINUTES OF ARRAIGNMENT AND PROCEEDINGS

Ellen Sesskin Smith, CSR
Official Court Reporter

 

 

 

APP. O594
Case 2:0

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

b-CV-03136-JS Document 41-11 Filed 01/28/21 Page 28 of 131 PagelD #: 6481

(The following occurred in chambers: )

THE COURT: People vs. Jesse Friedman.

This is being held in chambers. We will put
everyone's appearance on the record.

We have Mr. Onorato representing the People,
Mr. Peter Panaro representing the defendant Mr.
Jesse Friedman.

Mr. Richard Kraus who has filed an
application on behalf of Newsday to use still
photography at the proceeding. And?

MR. MILLER: Anthony Miller, Long Island
Community Newspapers, 132 East Second Street,
Mineola, 11501.

THE COURT: All right, I will now hear from
all of the parties as to whether there is any
opposition to these applications.

Mr. Onorato?

MR. ONORATO: The People take no position.

THE CLERK: Mr. Panaro?

MR. PANARO: Your Honor, I‘m going to object.
I would object for several reasons.

Insofar as Newsday is concerned, Newsday is a
widespread and a wide range newspaper in Nassau

and Suffolk County. Long Island Community

 

 

APP. O595

 
Case 2:06

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Newspapers, I am assuming, although I do not have

any knowledge whatsoever of that publication --
I’m assuming that the Great Neck Record is part of
their distribution.

MR. MILLER: Yes, that’s correct.

MR. PANARO: I will inform this Court that my
client and his family have been the subject of
several attacks in the last couple of months in
the Great Neck area on their property, and just
several instances -- any client’s car has been
egged, my client’s mother’s car had the wires torn
out of it, so they informed me.

My client's mother has been harassed on the
street. My client is screamed at while, if he
goes into a supermarket, cursed at, et cetera, et
cetera.

This is probably one of the most instantly
recognizable faces in the Great Neck area at this
moment. There is really no need to feed that type
of mentality any more than it has already been
fed.

I'm very afraid for Jesse’s safety. I feel
that further publicity with pictures from cameras

will only enhance that type of violence.

 

APP. O596

 
Case 2:0

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

b-Cv-03136-JS Document 41-11 Filed 01/28/21 Page 30 of 131 PagelD #: 6483

4

Secondly, there is a point in this case where
there will be a trial. Jesse will be found either
guilty or not guilty. If Jesse is found guilty, I
am assuming that there will be a period of
incarceration.

That will also enhance his instant
recognition in prison, should that time come. And
with a charge of this sensitivity, and this
nature, I think that would endanger his life.

I feel the less publicity that Jesse is faced
with, the better. And I request that there be no
still photography, of at least Jesse, on those
grounds.

THE COURT: Mr. Kraus, would you like to be
heard?

MR. KRAUS: Your Honor, I can only add that
we have photographed Jesse on previous occasions.
The Court has allowed us to take pictures at
previous Court appearances. This is part of the
People’s right to know. And beyond that, I have
nothing else to add.

THE COURT: Mr. Miller, would you like to be
heard at all, sir?

MR. MILLER: Yes. We have previously

 

 

APP. O597

 
Case 2:06-cVv-03136.JS—Decument41-11 Filed 01/28/21 Ps.

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

offered, through prior counsel, to give Mr.
Friedman equal space in terms of any statements
that he wishes to make. He has contacted the
paper, and we have tried to present a balanced
view of the entire situation, trying to avoid any
type of judgment.

The community is completely aware of the
case, and has received extensive publicity, both
in the daily papers, and on television, radio.

And to turn off coverage at this point, would, I
think, present a very onesided, or probably
prejudicial to Jesse situation of what is actually
going on. This is an ongoing story. And it has
apparently been widening from what I’m told this
morning. And it would be inappropriate, at least,
to stop coverage at this point.

THE COURT: All right, Mr. Kraus and Mr.
Miller are of course correct. I have been
permitting photography in the courtroom. I see no
difference today. There are no children who will
be here, as far as I know.

There will be one restriction on whichever of
you gentlemen will be taking the photographs. You

may not photograph the audience.

 

APP. o598

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

The reason I say that, is that someone, if

there is a parent in the audience, that might
cause recognition of a young child who is involved
here. But other than that, you are welcome to
photograph the proceedings, including Mr.
Friedman, and of course the Court.

MR. MILLER: Your Honor, a question if I may.
I presume what you are saying here refers to
inside the courtroom itself, not outside of the
building or in the halls?

THE COURT: I have only control within my
courtroom. From then on it’s between you and
whomever you are photographing.

MR. MILLER: For the record, I renew my
statement to counsel. We will continue, if you
have anything you want to say, or anything you
want us to consider. This is not a onesided
presentation of the news. We would like to hear
both sides of it.

THE COURT: All right, Mr. Kraus and Mr.
Miller, I leave it to the two of you to work out
the photography.

MR. MILLER: We can, your Honor, thank you.

MR. ONORATO: Your Honor, Mr. Kraus and Mr.

 

APP. O599

 
 

Case 2:06-ev-03436-3S—Boeument4+-+4-—Fred 64728424 Page 33-6f- 434 Pagetb #6486
1 7
2 Miller may want to be advised of the fact that the
3 co-defendant Ross Goldstein's arraiganment is
° 4 going to be done at a different time, at
5 approximately 11:30, just in case you didn’t know
6 that. We don’t want you to leave and come back.
7 MR. KRAUS: Will that be in your courtroom?
8 THE COURT: It will, but that is a separate
9 application.
10 MR. ONORATO: I wasn’t tying to suggest that
11 we do it now, Judge.
12 THE COURT: When you decide who is doing it,
13 and where you are taking photographs from, I would
14 just like a court officer to come get me to make
15 sure the spot is all right. In the past, you
16 recall, you have been taking the photographs from
17 my right side up front. And if that is still good
18 for you, I have no objection.
19 MR. KRAUS: Your Honor, I have not
20 photographed in your courtroom. The courts in
21 this courthouse are extremely dimly lit. It would
22 help, if for the sake of the pictures, if we could
23 work so that the windows are behind us. In other
24 words --
25 THE COURT: Well why don’t you take a moment,

 

 

 

APP. 0600
 

Case 2:06-cv-03136-JS Document 41-11 Filed 01/28/21 Page 34 of 131 PagelD #: 6487

10

11

12

uN

14

15

16

17

18

19

20

21

22

23

24

25

 

8
we can all go inside. I will show you where they
have been shooting from in the past. And if that
is convenient to you -- I just don’t want any
photographing from straight on in front of me, in
other words. So we’ll just go over that inside.

MR. MILLER: For the record, your Honor, I’m
perfectly prepared -- Mr. Kraus and I can work
this out, and he will do the actual photography
inside.

THE COURT: All right, fine.

MR. MILLER: He will, and I will work out my
interests.

THE COURT: All right.

(Whereupon a recess was taken after which the
following occurred in Chambers: )

THE COURT: This is an application for
videotaping for later broadcasts by News 12, Ken
Grimball, on behalf of the station.

MR. GRIMBALL: Correct.

THE COURT: I will ask, gentlemen -- first,
counsel, People?

MR. ONORATO: No position.

THE COURT: Defendant, Mr. Panaro?

MR. PANARO: Judge, I have noted my

 

APP. o601

 
 

Case 2:04

10

11

12

13

14

i5

16

17

18

19

20

21

22

23

24

25

 

-CVv-03136-JS Document 41-11 Filed 01/28/21 Page 35 of 131 PagelD #: 6488

objections. However, for purposes of this
application I will note them again, with the
Court’s permission.

THE COURT: Please, because Mr. Grimball
wasn’t here before, an I assume he would like to
respond.

MR. PANARO: Judge, my client has informed me
that both he and his family have been the subject
of harassment in the Great Neck community. They
have been targeted with violent acts upon their
property, although I have not heard of any violent
acts upon their persons.

Their car has been egged. Their family
automobile, the wires have been torn out. Mrs.
Friedman informed me, informs me, that people
scream at her on the street and in the
supermarkets. Jesse has also informed me of like
situations.

I can’t help but think that the advent of
cameras in the courtroom is a major part of that
harassment, because their faces have been
instantly recognizable in the comnunity. And what
we are doing here is only feeding that.

There has been no publicity in this case

 

APP. 0602

 
 

Case 2:06

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

FCV-03130-JS Document 41-11 Fieco0r/zs7zl Page 36 of I3I PagelD #: 6489

10
whatsoever, that I know of anyway, since June of
‘88, June 24th, which was the date of the last
arraignment.

A lot has been forgotten. At least they --
and I don’t see any reason to rekindle that.

I’m concerned for my client’s safety. The
parents show up at every court proceeding. I’m
concerned that it is not only as concerned
parents, but to exercise, and possibly rightly so,
their influence upon the prosecution of the case
and the administration of justice.

I only feel that cameras in the courtroom is
adding to that. And that is especially true in
this case, where you have children, and where you
have families, and the most sensitive counts of
criminal conduct that I can imagine.

I might also note, Judge, that this
arraigment him was set for 9:30. And again, all
that we are doing is delaying the court
proceedings, because I was ready to go at 9:30.
And I would have preferred having my client
arraigned at 9:30. These applications, I may note
for the record, are really seriously hampering

very valuable Court time.

 

APP. 06903

 
Case 2:0

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

-CV-O03136-JS Document 41-11 Filed O1/28/21 Page 3/ of 131 PagelD #: 6490

11

And I note that it is now 10:00 o'clock.

THE COURT: All right, you will have the
opportunity -- this is an experiment. We all
realize that it does take time. You will have the
opportunity as an attorney to fill out a
questionnaire for the Office of Court
Administration to the general procedures.

There is no doubt that everyone would like to
be heard on these applications, and that that does
take time. There is no way of getting around
that.

I have granted permission in the past for
filming. I see no change in the circumstances for
this arraignment to change that. I will permit
Channel 12 to film in the courtroom, with one
restriction, which is the same restriction that I
have given previously. You may not film the
parents in the back of the the audience, because I
don’t want any chance of recognition of who the
young children are who are involved in this case.

But as far as the Court, the defendant, you
are welcome to film. So you can set up in there.
We had a place that we were filming before, if

that is convenient to you, which is over to one

 

APP. Oo604

 
Case 2:0

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

-CV-03136-JS Document 41-11 Filed 01/28/21 Page 38 of 131 PagelD #: 6491

12
side. We’‘ll show you that side. Otherwise, if
you want to change your location, just tell me,
and we’ll work out something.

MR. GRIMBALL: That is fine, thank you very
much for allowing us.

THE COURT: You’re welcome.

(The following occurred in open court:)

THE CLERK: For arraignment, Peopole vs.
Jesse Friedman.

MR. PANARO: For the defendant. Peter
Panaro, 4216 Merrick Road, Massapequa, New York,
for the defendant.

THE CLERK: You are Jesse Friedman?

THE DEFENDANT: Yes, I am.

THE CLERK: You appear here with your
attorney?

THE DEFENDANT: Yes, I do.

THE CLERK: On November 7th, 1988, the Grand
Jury under Indictment 69783, indicted you for
sodomy in the first degree, 126 counts; sodomy in
the second degree; sexual abuse in the first
degree, nine counts; sexual abuse in the second
degree; use of a child in a sexual performance,

nine counts; endangering the welfare of a child,

 

APP. Oo605

 
Case 2:0

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

b-CV-O3136-JS Document 41-11 Filed O1/28/21 Page 39 of 131 Pagelb #: 6492

13
52 counts.

You are advised of your right to counsel
through all stages of these proceedings. And also
advised if you have any prior felony convictions,
you may be subject to a mandatory term of
imprisonment.

How do you plead; guilty or not guilty?

THE DEFENDANT: Not guilty.

THE CLERK: I have a not guilty plea, your
Honor.

MR. ONORATO: Judge, I would like the record
to reflect that I have handed to the Clerk of the
Court the original of the indictment, as well as
the original of the People’s voluntary disclosure
form, a copy of which has been served on counsel
for the defendant.

The People are announcing their readiness for
trial.

MR. PANARO: The defendant acknowledges the
receipt of those documents, your Honor.

The defendant enters a plea of not guilty to
all counts in the indictment. The defendant
demands a trial by jury on all counts, waives a

public reading of the information and the

 

APP. O606

 
 

Case 2:04

10

11

12

13

14

aa

16

17

18

rg

20

21

22

23

24

25

 

“CV-03136-JS”~ Document 41-11 _ Filed vl/zsrzi~ Page 40 of I3l PagelD #. 6493

14
indictment, and would request a court date.

I would like to be heard on the question of
bail, with the Court’s permission.

THE COURT: Certainly.

MR. PANARO: Judge, I have had a conference
with the assistant district attorney in this case,
and he informs me that he is going to be
requesting additional bail.

I will inform the Court, much of which the
Court probably already knows, and that is that my
client is 19 years old. Prior to these three
indictments -- this is the third -- it is my
understanding that the defendant had not been
arrested prior to those indictments.

Since this indictment, the defendant had been
arrested on one A misdemeanor, which is presently
pending in Manhattan for which we have a court
date. And that was for peddling on the street
without a license, selling goods.

The defendant informs me, Judge, that he was
arrested originally on this charge in November of
1987, at a time when I did not represent him.

However, there was very high bail in that

case, which was granted. And the Appellate

 

APP. 0607

 
Case 2:0

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

FCv-03136-J5 Document 41-11 Filed O1/26/21 Page 41 of Isl PagelD #: 6494

15
Division reduced that bail to 100 thousand
dollars. My client informs me that he has been
out on 100 thousand dollars bail set by the
Appellate Division Second Department since
November 1987, which is over a year ago.

Moreover, I think we can all agree that if
Jesse Friedman were going to abscond, he would be
long gone by now. It has been over a year that he
has been out of jail.

Since he has been out of jail, there have
been two further indictments. He was in essence
released in his own custody on the first of the
second indictments, and there was a felony
complaint before Judge Murray Pudalov, which is
basically the charges, the underlying charge
before you today.

And at that arraignment on June 24th, 1988,
the People firstly did not request additional
bail, but they did, however, reserve their right
to make a bail application at the appropriate
time.

However, based on my representations, very
much similar to what I’m placing on the record

today, Judge Murray Pudalov released, continued

 

APP. o6o08

 
 

Case 2:0G-ev-03436-

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

the defendant on bail, but in essence released him
in his own custody on all of the charges before
him.

An that was some five months ago. So the
defendant has known of these pending charges for
over five months, as well as the total package of
charges here for over a year. And he has been out
all during that time.

I will also note for the Court that my client
has graduated high school. He was attending
college at SUNY, but had to drop out because of
these charges. And he has made many, many
appearances both before your Honor, the District
Court judges, and other judges in the County of
Nassau. He has not missed a court appearance.

And I might notes for the record he is here at
nine o’clock sharp almost every time the case is
on.

We are approximately six weeks away from
trial by jury in this case, a jury trial, which in
my estimation, is going to take quite a lengthy
time.

My client’s freedom at this point is vital to

our defense in this case. It has been vital since

 

APP. o609

 
Case 2:0

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

= CV-

ocumen - le age 0 age

17
I have been on this case. And my client has
supplied invaluable information in order to help
me prepare for this defense.

We are now putting all of the loose ends of
that defense together. And if he is incarcerated
at this late date, it would only serve so
prejudicially to him, that it would hamper his
defense.

I would ask this Court that since there is a
trial date set by your Honor for January 4th,
since we are only six weeks away from that, and
because he has been out on bail for over one year
on these same charges, there is no risk whatsoever
of his absconding. And I would ask that he be
continued on that 100 thousand dollars bail. And
that it be clear that that bail is to cover these
charges. And that there be no additional bail
requested at this time.

THE COURT: Mr. Onorato, do you wish to be
heard?

MR. ONORATO: Yes, Judge. I’m mindful of the
facts and circumstances that Mr. Panaro has

discussed, since I have been assigned the

prosecution of this case for nearly a year.

 

APP. ©6110

 
Case 2:0¢

10
11
12
a3
14
15
16
17
18
19
20
21
22
23
24

25

 

-CV-USI30-JS_ Document 41-11 Filed Ol/28721_PAage 44 of IST PagelD ¥: 6497

With all due respect to the Appellate \
Division, when they lowered the bail from 250
thousand dollars to a hundred thousand dollars,
the case that was provided to them at that time by
the People, was obviously only the tip of the
iceberg, Judge.

Since the time that the Appellate Division
has set bail in the amount of 100 thousand
dollars, there has now been two additional
indictments since that time, totalling in excess
of 200 counts pertaining to this defendant.

The testimony before the latest Grand Jury in
connection with the third indictment has revealed
a very horrible story, as far as this defendant is
concerned. Not only acts of sexual abuse, but
acts of physical abuse to the children as well.

The People feel that Jesse Friedman is a
danger, not only to himself, but a danger to
society. We feel that the magnitude of this case
cries out for an additional amount of bail.

It is obvious from the defendant’s
involvements in Manhattan with another altercation
with the law, that he is not cognizant in any way,

shape, or form, that to be a law-abiding citizen

 

APP. Oo611

 

 
 

Case 2:06

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

-cv-03136-JS Document 41-11 Filed 01/28/21 Page 45 of 131 PagelD #: 6498

19
is the proper course of conduct in today’s
society.

I think he is an aberration, I think he is a
misfit. I think that because of these particular
facts of this case, that he has more of a reason
to flee now.

Conversations with his counsel and with the
Court has revealed that since this third
indictment, a person who is about to be arraigned
within the next hour, a co-defendant by the name
of Ross Goldstein, has provided information
concerning Jesse Friedman to us in the course of
sworn testimony before the Grand Jury.

He has agreed to testify against Mr. Friedman
at the trial. The People felt that they had a
very strong case before that agreement with Mr.
Goldstein. We now think that the case against Mr.
Friedman has been enhanced immeasurably due to
that cooperation.

And we feel that notwithstanding the fact
that he has made prior court appearances, the
magnitude of the case which is about to face him
in the not too near future, is so overwhelming,

that I think that under the circumstances he is a

 

APP. 0612

 
Case 2:0

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

-CV-03130-JS_ Document 41-11 Fieavrzerzi Page 40 Of Lol PagelD #. o4u9

20
risk of flight. And we would be asking for bail
to be increased to the amount of 200 thousand
dollars.

MR. PANARO: I would just answer that request
quickly, with the Court’s permission, in that;
one, I remind this Court that all of the new
charges that appear before you today are,
allegedly occurred at a period in time prior to
the very first set of charges in this case; to
wit, November 1987. Nothing has happened,
according to this indictment, since November 1987
when he was released on a hundred thousand dollars
bail.

Everything that is alleged to have occurred,
occurred before that.

Secondly, insofar as the gravity of the
charges are concerned, I find that argument to be
mitigated, Judge, by the fact that my client was
originally facing almost three hundred years on
the first two sets of charges. I don’t see where
this adds anything in the normal course of one's
human life, which is usually less than a hundred
years.

I would ask, Judge, that there is really no

 

APP. 0613

 
Case 2:0

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

-cv-03136-JS Document 41-11 Filed 01/28/21 Page 47 of 131 PagelD #: 6500

21
reason at all, six weeks prior to trial, to
incarcerate this man who has been out on bail for
over a year.

THE COURT: All right, the hundred thousand
dollars previously set on the other two
indictments, will cover this indictment as well.

MR. PANARO: Thank you, Judge.

THE COURT: Now we have set a firm trial date
for January the 4th. We will be doing our
conference and stipulations -- it is my
understanding, Mr. Panaro, you have other court
appearances this morning. Do you want to come
back tomorrow to do those conferences and
stipulations; is that correct?

MR. PANARO: Or late this afternoon, either
one, Judge. I would prefer to come back right
after I finish in Hempstead, I’‘1l come back here.

THE COURT: That will be fine.

THE COURT: Now it is also my understanding
that both of you are consenting, if this
indictment is not dismissed, to a consolidation of
this indictment with the other two, in order to
try all three indictments together. Is that

correct?

 

APP. o614

 
 

Case 2:06-cv-03136-JS Document 41-11 Filed 01/28/21 Page 48 of 131 PagelD #: 6501

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

22

MR. PANARO: That is correct, your Honor.

MR. ONORATO: That is correct.

THE COURT: All right, the record will
reflect that if the indictment is not dismissed,
this indictment will be consolidated with the
other two for trial purposes.

All right, we have to have a control date now
for Mr. Friedman.

Will there be any hearings in the new
indictment?

MR. ONORATO: I don’t anticipate any.

THE COURT: No?

MR. ONORATO: I don’t anticipate any.

MR. PANARO: I/’11 let the Court know in a few
days, Judge. With all due candor, I have to read
-- that is very lengthy indictment. I have to
read through it, and I would have to look at the
stipulations that we are going to sign today.

THE COURT: Now it is my understanding from
the People, you will have the Grand Jury minutes
ready for the Court within the next 48 hours?

MR. ONORATO: Yes, your Honor.

Judge, the record should also reflect that, a

certain bit of housekeeping.

 

APP. 6615

 
Case 2:0

10

lil

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Fcv-03136-JS Document 41-11 Filed O1/28/21 Page 49 of IsI PagelD #: 6502

23

Present in the courtroom are several members
of the Nassau County Police Department Sex Crimes
Unit. At the time the defendant was arrested on
felony complaints, which eventually led to the
third indictment, the magnitude and the scope of
the charges was far less than what the Grand Jury
voted as far as an indictment is concerned.

They have advised me, that in order to
complete the necessary police paperwork, that Mr.
Friedman must accompany them in his attorney’s
presence, if he so desires, to police headquarters
for processing on the new charges that the Grand
Jury indicted his client for.

They also advise me that in order for them to
do the paperwork, an arrest warrant or indictment
warrant would have to be signed by the Judge.

My office has prepared such a warrant, which
I‘m handing to the Clerk of the Court, asking your
Honor to sign that so that the police department
can process Mr. Friedman.

I spoke with Mr. Panaro about that. He
indicates to me that his client would consent to
being processed on all of the charges pertaining

to this indictment.

 

APP. 0616

 
Case 2:04

10

11

2

13

14

15

16

17

18

19

20

21

22

23

24

25

at

 

Cv-63T36-5

 

Document 41-11 Fried 617/2872t Page 50 uf tst PagelbB #- 6503

24

THE COURT: Mr. Panaro?

MR. PANARO: I discussed this with my client
at length, your Honor. We do consent to my client
being processed on these charges.

THE COURT: Do you want to go with him?

MR. PANARO: I have discussed that also with
my client. The police are well aware that counsel
is involved in this case, and obviously any
questioning or any statements made by my client
would be taken into consideration by this Court
with a view toward the fact that counsel is
obviously known to everyone involved. And based
on that, there is no reason for my appearance.

THE COURT: All right, as to a control date
then. If we have no hearings, the next time this
case will be on the calendar is for the decision
of the Court. I think perhaps the best thing is
to just admonish Mr. Friedman for the trial at
this point.

Mr. Onorato, do you have any objection to him
not appearing for the passing of papers, and to
set the next date for his appearance? And our
date set for trial is January 4th.

MR. ONORATO: I have no objection, your

 

APP. Oo617

 
Case 2:06

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

}cv-03136-JS Document 41-11 Filed 01/28/21 Page 51 of 131 PagelD #: 6504

25
Honor.

THE COURT: January 4th for Mr. Friedman.

THE CLERK: Jesse Friedman, you are advised
you have to appear back here on January 4th at
9:30. If you fail to do, bail will be forfeitted,
proceedings could go on in your absence, and a
warrant will be issued for your arrest.

Do you understand? ?

THE DEFENDANT: Yes, I do.

THE CLERK: January 4th.

THE COURT: We’ll need a copy of the
indictment as well for when I look at the minutes.

THE CLERK: I have one.

MR. ONORATO: I have provided one to the
Clerk, your Honor.

MR. PANARO: Thank you, Judge, good morning.

THE COURT: Good morning.

CERTIFICATION:

I hereby certify that the foregoing is a true
and accurate transcript of my stenographic notes in the
matter of The People of the State of New York vs. Jesse
Friedman.

 

APP. Co618

 
Case 2:06-cv-03136-JS Document 41-11 Filed 01/28/21 Page 52 of 131 PagelD #: 6505

23
Case 2:06-cv-03136-JS Docuritént'41-11 Filed 0128/31" “Page’Ss'8r tat Page BS06

‘ ¢

At a Term of the Supreme
Court, Appellate
: . Division, Second
Department held at 45
Monroe Place, Brooklyn,

New York

THE PEOPLE OF THE STATE OF NEW YORK

 

 

 

Respondents
against ORDER TO SHOW CAUSE
JESSE FRIEDMAN, Indictment Nos.
67104, 67430
Defendant
ee ee ee Oe me Oe Oe oe Oe oe me Oe Oe Oe OF Oe Sw wm Oe ee re ee ee ee ee xX
ENTER:
HON. Cy.
90. Sp 0
‘hy
: Vy
DEON Fy aang and &pling the annexed affidavit of
W375 Y
Yd

APP. ©0619

.
Case 2:06-cv-03136-JS Document 41-11" Filed 01/28/21 ° Page’54 of 131 Pagel #6807

DOUGLAS H. KRIEGER, Esq., dated April 15, 198, the appended
exhibits, the accompanying memorandum of law, and upon all
prior pleadings and proceedings herein,

LET the Respondent show cause before the Appellate
Division, Second Department at the Courthouse located at 45
Monroe Place, Brooklyn, New York on the Q9” day of April,
1988.

WHY an Order should not be entered pursuant to Criminal
Procedure Law § 230.20(2) (a) removing the above-entitled
action from the County Court of Nassau County to a superior
court of another county not including Suffolk County, or in
the alternative pursuant to CPL § 230.20(2) (b), for an Order
directing that the pool of jurors be expanded to encompass
prospective jurors from other counties excluding Suffolk
County, and for such other and further relief as this Court
deems just, fair, and proper.

Let personal service of this Order and the papers on
which it is based be made upon the Office of the District
Attorney of Nassau County by delivering a copy thereof to
and leaving it with a person of suitable age and discretion
to be found therein at his office at 262 Old Country Road on
or before April 15, 1988 at 5:00 Pry which shall be good and
sufficient service.

COS),
239 S$ ‘y:
‘VG

bP Vinten 5, Baeza x.

Justice of The Agfpellate

UAT 5 3y

Dated: Ror 15,1498

APP. 0620
 

SEN hd eh dt BD tm oh dh ie “at

~ Case 2:06-cv-03136-JS Document 41- 11 Filed 01/28/21 ‘Page 55 of 131 PagelD #: 6508

.
oo .

SUPREME COURT: APPELLATE DIVISION
SECOND DEPARTMENT

eee ne een eon ne aeesnnneeeuneenne X
THE PEOPLE OF THE STATE OF NEW YORK
° Respondents
VS. AFFIDAVIT
JESSE FRIEDMAN, Indictment Nos.
67104, 67430
Defendant

STATE OF NEW YORK)

)s

a
’
Li

COUNTY OF NASSAU )

DOUGLAS H. KRIEGER, being duly sworn deposes and says:

i I am counsel to the defendant JESSE FRIEDMAN. I
submit this affidavit in support of Mr. Friedman's motion
pursuant to CPL § 230.20(2) (a) and (2) (b) for a change of
venue from the Nassau County Court, or in the alternative
for an expansion of the jury pool to encompass prospective
jurors from other counties.

2. JESSE FRIEDMAN stands indicted under two separate
indictments [67104, and 67430], for multiple counts of
Sodomy 10 [P.L. § 130.50], Sexual Abuse 10 [P.L. § 130.50],
Sexual Abuse 10 [P.L. § 130.65], Attempted Sexual Abuse 10,
Endangering the Welfare of a Child, [P.L. § 260.10], and Use
of a Child in a Sexual Performance.

3. The indictments charge in sum and substance that

JESSE FRIEDMAN and his father ARNOLD FRIEDMAN sexually

APP. o621
- ~

“Case 2:06-cv-03136-JS Document 41-11 Filed 01/28/21 Page 56 of 131 PagelD #: 6509

- *

abused thirteen boys, aged 8 to 11, who were attending
private computer classes in the Friedman home over a period
of two years. ARNOLD FRIEDMAN has extended a guilty plea
and is awaiting sentence on the state charges, and related
federal charges, in the United States District Court for the
Eastern District.

4, The defendant was arraigned on the initial
indictment on December 9, 1987, and on the second indictment
on February 9, 1988. The publicity surrounding this case as
of the arrests and arraignment has been intense, persistent,
and inflammatory to the point where it will be impossible
for the defendant to receive a fair trial either in Nassau
or Suffolk County.

5. Long Island Newsday and Long Island Cablevision
Channel 12, covered the arraignment of these defendants
resulting in live courtroom television coverage and media
coverage throughout the counties of Nassau and Suffolk.

6. On the day of the defendant's arrest, Long Island
Newsday covered this story with photographs appearing on the
cover page. Newsday has covered every court appearance in
this matter, and is present in the courtroom with Court
permission for simple status conferences [see exhibits
hereto].

Uc The progress of this matter has been the subject
of intense local media coverage in the Great Neck Record and
other publications as reflected in the exhibits appended

hereto. Additionally, the prosecutor in this case has

APP. O622
ee th wolmadotel rm bn ASrantstilnn

“Case 2:06-cv-03136-JS Document 41-11 Filed 01/28/21 Page 57 of 131 PagelD #: 6510

attended lectures given to parent groups on the subject of
child abuse, with specific reference to this case. The
Police Officer in change of this investigation has also
attended public meetings and lectures on child abuse, and
made specific reference to this case. The community is thus

. deeply involved in this matter on a highly personal and
emotional level.

8. The very nature of the charges herein has rendered
the media and television coverage highly inflammatory, with
focus on the charges that the defendants allegedly betrayed
the trust of parents in the community by allegedly abusing
their children while under their tutelage.

9. The parents of the complainants in these
indictments were present during the guilty pleas entered by
ARNOLD FRIEDMAN in both the State and Federal Court, openly
expressing reactions of grief, anger and continuing
bitterness against this defendant. Widespread publicity
surrounded the guilty pleas of ARNOLD FRIEDMAN, with
articles specifically referring to JESSE FRIEDMAN'S reaction
in the courtroom, and his interchanges with the parents.
(see exhibits hereto].

10. Subsequent newspaper articles appeared with
reference to JESSE FRIEDMAN's mother, ELAINE FRIEDMAN, was
arrested for various obstructing offenses in connection with
the charges against her husband and son [see exhibits

hereto].

11. In short, the entire Friedman family has been

APP. 0623
AN i Lt wl in Rein in el tld

Case 2 ees -cv-03136-JS “Document 41-11 Filed’01/28/21 “Page 58 of 131 PagelD #: 6511

°. ‘
ben . .

exposed to persistent media coverage on every aspect of
these charges with the result that the defendant has already
incurred the intense obloquy of the community, before
pre-trial hearings have even been commenced.

12. Thus, it is the defendant's contention that due to
the wide-spread, intense, localized and prejudicial
publicity, jury selection in the County of Nassau will
constitute an exercise of futility. Hence this motion is
not premature.

13. Moreover, although the undersigned is cognizant of
the statutory provision that contiguous counties should be
considered in venue changes, it is respectfully submitted
that Suffolk County should be excluded from consideration.
Long Island Newsday, and Long Island Cablevision Channel 12,
provide the same degree and intensity of publicity in
Suffolk County as in Nassau County. Change of Venue to
Suffolk County would also result in an inability to select a
fair and impartial jury.

14. The time for defendant, JESSE FRIEDMAN, to make
his Omnibus Motion in NaCoaeeCoaney Court has been extended
to April 22, 1988.

15. No previous application for this relief has been
made for any other Judge or Court.

WHEREFORE, for the reasons more fully set forth in the
accompanying memorandum of law, it is respectfully requested
that the venue of this action be changed to another county

other than Suffolk County, or in the alternative, that the

APP. Oo624
' . Tees , - “ -* saves <4. sce 8 fe 9-%e 6..4,@ Pt teh A ee OR Pe ee ee, ett ptt he
Case 2:06-cv-03136-JS Document 41-11 Filed 01/28/21 Page 59 of 131 PagelD #: 6512

“« 1 oe

8 ete bet of

jury pool be expanded to encompass additional prospective

jurors other than from Suffolk County.

: De Ke

DOUGLAS) H. KRIEGER 6.

Great Neck, N.Y.
April 15, 1988

Sworn to before me this 15th day of April, 1988

 

LINDA DE VINCENZG
NOTARY PUBLIC, State of New York
No. 8565673
Quatified m Suffolk County
Certificate Filed in Nassau County
Commission Expires tackSe=tS
Nay SV 1dE¥

APP. o625
Case 2:06-cv-03136-JS Document 41-11 Filed 01/28/21 Page 60 of 131 PagelD #: 6513

24
 

 
 

 
  
 

 

   

While. the." rest ae Ameritas

queline. ‘Kennedy Onassis ¢n-
+ joyed : herself horsing around
‘at thé annual Thanksgiving fox
hunt in-Bedminster, N.J.

|" rledmans’ lawyer, Martin Sil-
. berg, told the judge: “The charges

talked: turkey. yesterday, Jac-"

 

 

By MIKE BRENNAN ..

 

NASSAU’ ‘ealcts

raigned yesterday on sexual abuse‘charges.
Arnold Freidman, 56, is acctised of molesting five. of. his male students

bail or.a, $1. million bond. °

‘ between. the ages of nine and 12 at his home, Hei is being. eld on s500;p00

 

His son,. Jesse, 18, was jailed on similar charges.” 2

“ The charges.come out of.“an extensive. ee A acing over: 100° a

* children,” ‘Said Nassau County Asst. District Attorney Joseph Onorato,.
. Ohorato, ‘who, said a “multitude of pornographic. literature. was uncov-
“ered i in Friedman’ 's.home,” expects more victims to.come forward. ..
Handéuffed to each other, father and son stood impassively at their a aar-
- raignment' before Judge Richard LaPena. Both were: arrested ‘Wednes-
day, along with the elder Friedman's wife, at their home.

Friedman, a former chemistry teacher at Bayside High School, pleaded

innocent to nine courits of sexual abuse and. three counts of sodomy. ~.: .
- Friedman, a target of a three-year, federal investigation,’ran.a com-

ps are questioning more: than 100 children. suspected a
of being molested by ae: Great Neck. computer teacher, who was.ar-

Case 2:06-cv-03136-JS OREW Ti Fost, Tuba, NOVEMBER 27 wer" 61 of et ee” we #: 6514

  
  
 

     
   
     
   
   
    
 
 
   
   
   
     
   
   
   

» “ARNOLD FRIEDMAN:

_ Pleads ‘innocent. :°

 

puter and music-school from his. 7°
two-story ranch home at 17 Pica-
dilly Rd, where‘ he allegedly mo-
_lestedthe boys;

* Jesse; a freshman at SUNY Pur-
chase, ‘pleaded innocent’ to two
counts of sexual abuse and one
“ gount of using: a child in a sexual
.pertormance.:

‘are ‘probably worse than a conivic-
tion”... The' defendant is a 56-
year.old. man whose.entire:reputa--
Hon is going-down the tubes.” “

“Friedman's wife, Elaine, was ‘ar-
rested for allegedly interfering:
‘withther husband's arrest and the’
search: oftheir house.’ 2

‘Mrs- “Friedman, who. operates 3
day-care -center called -
“Minders” at the house, was” jnovare
raigned-yesterday... ..

Cops.said there was no evince
that any ‘day-care children were
‘molested...

Lawyer -Michael Ross, who
claimed to be representing an un-
specified number of victims, at-
tempted’ to ‘get.an AIDS -test ord:
ered for the Friedmans.

Judge LaPena., left .thée ADs
test decision for a hearing next.
Friday.

 

 

—

O626

APP
Case 2:06-cv-03136-JS Document 41-11 Filed 01/28/21 Page 62 of 131 PagelD #: 6515

 
 

 

 

ie

- By ELLEN TUMPOSKY

Daily fews Steff Waiter

. The’ city wants ‘to: tas
spinal fluids: of. the. first
person picked: up.in May-

orKoch’s sweep of ‘the.

méttally ‘ill homeless to
determine whether she
nas a hereditary:disease.

that can cause severe psy-:
: chological problems.

“Billie Boggs. whose

real: name is-Joyce:
Brown, has 4 family: histo-.
-ry-of lupus, which in
some forms can cause
‘psychosis and personality:

changes, according to
medical experts. eo
» Arguments in the city’s Ss

appeal of a judge’s ruling |
to release Boggs were,
heard yesterday before a

full -five-judge.. panel: of.

_the:Appellate Division of
- State Supreme Court. The:
«justices: are expected | ito.
“rule in the case soon., ©:

-Cily lawyer Paul Re-:
phen said that because.

Boggs has a “strong fam-
ily history” of lupus and a
persistent low-grade fe-
ver, the vily wants lo Lest
her for the disease.
Robert Levy of the New

Xv

 

- By MICHAEL HANRAHAN
and RICHARD SISK

Doity News Staff Writers

Nassau County prosecutors
yesterday urged that AIDS
tests be ordered for a Long
Island teacher and his son
who are accused of sexually
abusing children at their
Great Neck home.

Assistant District Attorney
Joseph Onorato made the
recommendation to test for
acquired immune deficiency
syndrome after a hearing at
which Nassau District Court
Judge John O’Shaughnessy
refused to lower bail for Ar-
nold Friedman, 56, and his
18-year-old son, Jesse.

The courts have been re-
luctant to order AIDS testing,
but Onorato said he would
make the motion next week.
The move is supported by
parents of the estimated 100

‘children, aged 8-12, who took

computer and music lessons

at the Friedman home.
O'Shaughnessy declined to

lower the $1 million bail set

 

AN somber. peutesen(ese li

L.I. prosecutor asks
check of teacher
& son in abuse case

for Friedman, or the $500,000
set for his son, a freshman at
Nassau County Community
College.

Their lawyer, Mark Heller,

whad argued that 'Friedman

has livedin Great Neck for 17
years and had ‘amassed a
most enviable record of dis-
tinguished service to the
community and his students.”

. Friedman, who had con-
ducted computer science
classes at the Woodmere
Academy.since September,
taught for 20 years at Bayside
High School in Queens. In
1986 he was cited as an “Oul-
standing Teacher” in a proc-
lamation signed by Mayor
Koch, Heller said.

  

Aree F

The lawyer said Friedman
also wrote scripts for instruc-
tional videotapes in comput-
ers that featured comedian
and talk-show host Steve Al-
len.

The Friedmans were ar-
rested Wednesday, and the
father later was charged with

hine counts of sexual abuse.

and three counts of sodomy.
His son was charged with two
counts of sexual abuse, one
count'of sodomy, and one
count of engaging a child ina
sexual performance, which
prosecutors said involved
taking photographs of his fa-
ther sexually abusing a boy.
According to prosecutors
and court papers, evidence.

a 2°
4 a
ia’

 

 

Case 2:06-cv-03136-JS Document 41-11 phileqeyg28/21 Page 63 of 131 PagelD #: 65a Zingay: nevembdr 28;:1967'

ty asks | AAD

spine tap

~ 4

#
X,
&
x
5s

‘Arnold Friedman

for the arrests was based ona
sting run by postal inspectors

that went back to 1984 and in-.

volved the seizure of a Euro-
pean magazine called “Boy
Love” that was being mailed
to the United States.
Friedman's address was on
a copy of the magazine, anda
postal inspector posing as a
pedophile contacted Fried-
man, who expressed interest
in exchanging magazines, the
court papers unsealed
Wednesday said. |
|

lice ID

0627

APP.
Case 2:06-cv-03136-JS Document 41-11 Filed 01/28/21 Page 64 of 131 PagelD #: 6517

26
"Case 2:06-cv-03136-JS Document 41-11 Filed 01/28/21 Page 65 of 131 PagelD #: 6518

‘*

we eA ci ee oe we pete

Newsday.com: The Secret Life Of Arnold Friedman Page 1 of 12

Dm Yoo Wt es 8 tect

   

The Secret Life Of Arnold Friedman

Friends and parents knew him as a respected teacher. What they
didn't know was that he and his son were sexually abusing pre-
teen boys. See end of text for sidebar-Possible Telltale Signs

By ALVIN E. BESSENT
Staff Writer

May 28, 1989
IN THE SPRING of 1986, about 100 people - most of them former students of the

guest of honor - crowded a hot, second-floor television studio at Bayside High
School] in Queens to honor a science teacher named Arnold Friedman.

 

The ex-students, who had come from places as far away as California, greeted each other over sodas and
sandwiches and talked about a man some described as unforgettable and others called the best teacher
they'd ever had. One guest credited Friedman with turning his life around.

The occasion was Arnold Friedman's retirement after a 26-year career at Bayside High. Friedman, who
had the respect of his peers as well as his students, had taught one of New York City's first high school
classes in nuclear physics and the first organic chemistry class ever offered at Bayside. And he and his
students had converted classroom 235 into WBAY-TYV, a simulated television station where they
produced videotapes. In a speech to the group, Lester Speiser, principal of the school during most of
Friedman's tenure, talked about the joy that Friedman got from “communicating and teaching and seeing
his students succeed."

Afterwards, Friedman's youngest son, Jesse, pumped Speiser's hand. "It was wonderful, the things you
said about my father," Speiser remembers Jesse telling him.

“In my whole career I don't remember students ever throwing a party like this for someone," Speiser
says. * * *

On the day of Arnold Friedman's retirement party, postal inspectors in New York City were in the
middle of an investigation that would shatter the teacher's reputation, tear apart his family and horrify
his suburban community.

The investigation had been going on for two years. In July, 1984, U. S. Customs officials at Kennedy
airport had plucked a small parcel from the stream of boxes and envelopes culled daily for contraband.
They had learned to be suspicious of small parcels in plain brown wrappers like the one sent from
Holland to Arnold Friedman, 17 Picadilly Rd., Great Neck, Long Island.

Inside was a magazine called Boy Love. It featured low-budget color photos of nude boys and graphic
pictures of men having sex with children.

http://www.newsday.com/news/local/longisland/ny-friedman052889,0,969633,print.story 11/4/2003

APP. Oo628
-Case 2:06-cV-03136-JS Document 41-11 Filed 01/28/21 Page 66 of 131 PagelD #: 6519

Y

we A te

Newsday.com: The Secret Life Of Arnold Friedman Page 2 of 12

Postal authorities were alerted and the investigation was launched. Using an undercover name and
address, a postal inspector wrote to Arnold Friedman and asked if he had "boy lover" material to sell. "I
have none to sell but am interested in obtaining,“ Friedman responded three days later. "Do you know of
any sources?"

The inspector, who called himself Stan, wrote back but heard nothing from Friedman for more than a
year. Then, the day after Christmas, 1985, Friedman renewed the correspondence. "I have a great photo
book from Holland that might be copyable. Could you do it?" Other letters followed; the correspondents
became "Stan" and "Arnie." "The book is “Joe and his Uncle,'" Arnie wrote. "I think I'd like you to send
me something (sort of good faith) and I will forward this rather precious book to you."

Stan sent two photos and on Feb. 8, 1986, Arnie mailed a large envelope with a handwritten note. "Stan
- Enjoy! Arnie." Inside was the magazine "Joe and His Uncle" - kiddie-porn from a company in
Denmark. It was the breakthrough the postal inspectors had been waiting for. The correspondence built
up; Arnie even filled out a questionnaire from Stan for an ostensible porn pen-pal club.

On Nov. 3, 1987, an inspector dressed as a postman returned "Joe and his Uncle" to the house on
Picadilly Road where Arnold Friedman gave computer lessons to children. Fifteen minutes later,
government officials and Nassau police, armed with a warrant, raided the home. They found a foot-high
stack of child pornography secreted behind a piano in the living room. And there were grimmer
discoveries - child-sized dildoes in a cabinet just outside a makeshift classroom.

They also found a list of 80 names and phone numbers handwritten in Friedman's tortured, tiny scrawl.

Police realized that they had found something that went far beyond pornographic magazines. They
intensified the investigation. Before it was over, the probe would uncover the largest child sex-abuse
case ever on Long Island and one of the largest in New York State - both in the number of victims and
the number of charges. The investigation would leave the lives of the children and their families in
shambles, and underline the difficulty of gathering evidence in cases involving pedophiles - adults who
are sexually attracted to children.

And it would leave friends, relatives and colleagues of award-winning teacher Arnold Friedman
wondering how such a seemingly nice man could do such horrible things. How it could have happened
without anyone knowing it was going on?

"I ask myself, looking back, if there were any clues I could have picked up on and the answer is no,"
said Robert Sholiton, director of The Adult Program for the Great Neck public schools, where Arnold
Friedman taught computer classes from 1981 to 1987. "I keep asking myself, is this the man I knew?"

Along the way, the investigation into what went on in the house on Picadilly Road would lay bare a
lifetime of unspeakable secrets, and lead to Friedman and his 19-year-old son, Jesse, being indicted on
hundreds of counts of sex abuse and sentenced to jail terms. THEY WERE secrets that would make the
brick-and-shingle high-ranch on a proverbial tree-lined, suburban street in upscale Great Neck a
chamber of horrors for dozens of children. Police said that 140 children - ranging in age from 7 to 12 -
would finally admit what they had been too shamed and afraid to tell their parents. Some of them still
wet their beds, take baseball bats to bed with them or are unable to sleep. "If you murder someone,
seconds later they're dead,” says the father of one of the young victims. "This was like a prolonged
torture they subjected the kids to." They were secrets of incest that Arnold Friedman's now 19-year-old
son Jesse kept hidden through years of therapy and drug abuse. “I guess it mostly started out with my
father trying to love me." Jesse says.

http://www.newsday.con/news/local/longisland/ny-friedman052889,0,969633,print.story 11/4/2003

APP. 0629
ag: Case. 2:06-cv-03136-JS Document 41-11 Filed 01/28/21 Page 67 of 131 PagelD #: 6520

2 ere ree bo tt alti

. Newsday.com: The Secret Life Of Arnold Friedman Page 3 of 12

They were also secrets that Arnold Friedman, a pudgy 58-year-old pedophile, had not only managed to
hide from colleagues but, according to the woman to whom he had been married for 33 years, even
concealed from her. “It hit me like a bolt from the blue," she says.

* * OF

Arnold Friedman was born in the Brighton Beach section of Brooklyn, the second of three children.
Money was scarce for the family during the Great Depression. Arnold's father hustled a living buying
and selling auto parts. According to Arnold Friedman's wife - who insisted that her first name be
withheld as a condition for consenting to an interview - her father-in-law was emotionally distant.
“Arnie's father was a strange man," Mrs. Friedman said. "He didn't talk. When he walked in he said Hi.’
When he left he said “goodbye.' " But she said there was never any indication that her father-in-law
molested his son.

When Arnold was about 5 years old, his father left the family, plunging them into even more desperate
financial straits. The father kept in touch with his relatives but would never again live with his wife and
children. "There was an older sister who died suddenly of what they called at the time blood poisoning.
This was a Shirley Temple look-alike. The mother was devastated by this sudden death," Mrs. Friedman
said. "The father left... They were on welfare as a result."

After he graduated from Lincoln High School in Brighton Beach, Arnold went to Brooklyn College and
then Columbia University, where he studied chemical engineering. He worked for a short time as an
engineer, his wife said, but quit because he detested the odors.

Instead, Arnold, who played the piano, chose to spend his time working Brooklyn clubs as “Arnito Ray,"
leader of a six-man rhumba band. "I was very much in love with Arnold's music," said Mrs. Friedman.
"He never really spoke too much, but his feelings came out in his music and that's what really attracted
me."

The bride-to-be had also grown up in Brooklyn. Her father abandoned his family when she was 18, and
her mother, an unemployed bookkeeper, was forced to move with her daughter into the home of
relatives. There was no hugging or touching in her family, she said. “They are very loving people. They
just don't know how to show their love."

In Arnold she found a man concealed within a similar emotional shroud.

"In fact, when Arnie and I were first going together, he said to me, and probably only once said it, “I
love you.' It made me feel uncomfortable."

They married in 1955, and eventually moved to Flushing, where they bought their first house. Mrs.
Friedman taught school. Arnold played club dates at night but took education courses and did substitute
teaching during the day. In 1960, he relegated the band to weekends and became a full-time science
teacher at Bayside High School.

His colleagues saw an imaginative, productive teacher whose humor, even temper and contagious
enthusiasm made him respected and well liked. He had a favorite response to suggestions, they said.
"Dynamite."

"We never saw him really raise his voice or get angry," said a Great Neck neighbor who also taught with
him at Bayside but did not want her name used.

http://www.newsday.com/news/local/longisland/ny-friedman052889,0,969633,print.story 11/4/2003

APP. e630
Case 2:06-cv-03136-JS Document 41-11, Filed 01/28/21, Page.68 of 131 PagalD #: 6521, |
, Newsday.com: The Secret Life Of Arnold Friedman Page 4 of 12

Arnold displayed what Mark Yohalem, former head of the Bayside High School science department,
described as "a relaxed authoritativeness.”

“He was always one of my best," said Speiser, who was principal at Bayside from 1972 to 1985. "In all
this time he was like a pied piper. He was venerated by the boys and girls." Speiser and his family
celebrated at the Friedman house in 1983 when computer instructions written by Arnold were released
on records and cassette tapes. And Arnold played the piano at the marriage of Speiser's daughter in
1984. “In the years I knew him there was never a scintilla, not a breath of this kind of thing," Speiser
said, referring to the abuse case.

Speiser said he teased Friedman for being obsessed with technology. “I would walk in and he'd be doing
something technical. I would yell, ‘Hamlet, Hamlet. Do something with that!" "

In 1981, Friedman was hired by the Great Neck School District to teach personal computers in The
Adult Program. By the next year, he was appointed coordinator for the program's 20 or so computer
classes, said spokeswoman Ronna Telsey. He always had high enrollments and positive ratings, officials
said.

And in October, 1987, less than a month before authorities seized stacks of kiddie-porn from his house,
Arnold Friedman was cited by the state Association for Computers and Technologies in Education for
innovation and excellence in computer education.

But at home, Friedman seemed a different person - his effervesence disappeared.

He was a workaholic who talked little and demonstrated no affection for either her or their three sons,
Mrs. Friedman said. He never hugged the boys. He would stay alone for hours in one of the two

cluttered offices he maintained in the Great Neck house and then spend the remainder of the night
slumped in front of the television set.

"A sentence that began ‘I feel’ was never in his vocabulary," Mrs. Friedman said. “The only
conversations Arnold ever had with the children were about work."

“I had an awfully peculiar family," says Jesse Friedman.

* FF

When word went out in Great Neck that Arnold Friedman was offering private computer classes for
children in his home - teaching general know-how and basic programing - there was no shortage of
takers.

Police said the classes took place for about eight years, starting around 1979,

Hundreds of largely college-educated, upper-middle-class professionals - doctors, lawyers, business
executives and entrepreneurs - enrolled their children. Officials estimate that about 500 youngsters, the
great majority of them boys, participated in the classes.

The parents of five of Arnold Friedman's victims have talked at length about the case in recent months.
All said they went inside the Friedman house only once - when they dropped their children off for the
first day of class. They saw nothing to be suspicious about.

A small room to the right of a short corridor had been converted into a classroom. Kid-size, Formica-

http://www.newsday.com/news/local/longisland/ny-friedman052889,0,969633, print.story 1 1/4/2003

APP. C631
3 Case. 2:06-cv-03136-JS Document 41-11 Filed 01/28/21 Page 69 of 131 PagelD #: 6522

—e eho mee ty <t 2 eet

Newsday.com: The Secret Life Of Arnold Friedman Page 5 of 12

topped tables held personal computers. Tiny orange, yellow and blue molded plastic chairs were
scattered about the room, which was cluttered with books, computer manuals, magazines and hundreds
of computer discs. On one dark, wood-paneled wall, a printout sign proclaimed: "Computer Class is
Great."

"It had a real classroom feeling. A little shabby, a little seedy, but a real classroom," said a woman who
enrolled her two sons.

Across the hall was the entry to Arnold Friedman's office. Just beyond the classroom, adjacent to a
laundry room and bathroom, was the room where Jesse slept. A sign on the wall called his domain
“Paradise 7."

Arnold, his wife and sons stared from a framed photograph in the hall.

The parents left confident that all was as it seemed. An affable Arnold Friedman had explained that there
was no need to come into the house when they left and picked up their children. He said neighbors had
complained about heavy traffic and parking congestion. The parents could simply pull up out front and
his son Jesse would escort the kids into and out of the house.

The children came home with stacks of printouts and talked about what they had learned about
computers. But they were too shamed and fearful to talk about everything that took up their after-school
hours.

Police have given the following account of what happened in Arnold Friedman's computer class:

What the parents did not see were the pornographic magazines interspersed on shelves along with
legitimate classroom materials. Some featured pictures of nude women, others showed men posing with
women, men with men and men with young boys. Students sent in search of computer manuals would
stumble across the magazines.

Soon the children found that Arnold knew they'd discovered the racy pictures. He told them he
understood. Their parents would get uptight about things like that, he said, but they could talk to him
about anything.

Next the children were introduced to the pornographic computer discs. Things like "Stroker," in which
the player could make a graphic representation of a man masturbate. And "Strip Poker," in which a
prone woman figure would shed clothing as the game progressed until she was naked.

Or "Talking Sam" in which a male figure would expose his genitals and ask the kids questions about
sex.

Det. Sgt. Frances Galasso, head of the Nassau sex crimes unit, said the Friedmans had the children
mimic the actions of the computer figure in "Talking Sam." “The Friedmans would demonstrate that on
the kids, touch them on their private parts and have the kids touch them.”

As a reward for keeping quiet, children were allowed to take computer discs home to copy. In a few
cases, police found such discs in the homes of Friedman's students. None of the parents knew what the
discs contained, police said. Experts said this added to the youngsters’ feelings of complicity. And the
children were warned that if they told anyone what was going on there would be no more computer
classes in Great Neck, Arnold Friedman would go to jail and it would be all their fault.

http://www.newsday.com/news/local/longisland/ny-friedman052889,0,969633, print.story 11/4/2003

APF. O632
Newsday.com: The Secret Life Of Arnold Friedman Page 6 of 12

“I really wanted to take computer so I never told anyone about what was going on except my dog," said
one 8-year-old victim in his statement to police.

Inexorably, police said, the Friedmans increased the abuse, touching and fondling and performing sex
acts. Boys were eventually told to drop their pants. The Friedmans would sometimes expose themselves,
walk around the room and order their young charges to touch them. Children's games were perverted.
Nudity and fondling were demanded in "Simon Says."

Refusals to cooperate were punished by Arnold and Jesse.

“I remember once they banged some kid's head against the wall and said this will happen to you," a 12-
year-old boy who attended the classes two years ago said in an interview. "Mr. Friedman would sneak
up behind me and take his hand and push it down into my pants,” said an 8-year-old boy in his statement
to police. "Jesse used to sneak up from behind me and he would slide his hands the same way his father
did. First he would touch my shoulders then down my chest and into my pants.

"Mr. Friedman pulled my pants half-way down and he made me hold onto one of the computer table
chairs . . . I screamed *Dad!' and Mr. Friedman said to me to be quiet. Mr. Friedman put his hands over
my mouth. During this time the other kids were screaming and telling Mr. Friedman to get off me. I was
scared and the other kids were scared, too."

Then in March, 1986, friends of Jesse joined in what police said escalated into orgies of sexual abuse.
Armold and Jesse Friedman and three teens would sometimes attend classes with five to 10 students.
Victims recounted being held down by one attacker and raped by another.

As the abuse escalated so did the threats. Police said the children were extensively videotaped and
photographed. No pictures of the children have been recovered. But police said Amold Friedman told
the children he would send pornographic pictures of them to magazines and tell the publishers to print
their names if they told what was going on.

He threatened to burn their houses down. He reportedly said he would kill their parents.
"Tt was brainwashing," the mother of one victim said.

OR OF

The Friedmans' wall of secrecy quickly disintegrated after police and postal inspectors turned up the list
of names in the Nov. 3 raid.

It was a wall that apparently had even hid Arnold Friedman's activities from his wife. “When the federal
officers came, Arnold told me he'd mailed a magazine and that was the totality of his crime," Mrs.
Friedman said. “He was almost in tears because they took his books. Not because his family was in
jeopardy, but because they took his pictures. The family was distraught and destroyed. We began to
bicker a lot and work at cross purposes with each other."

Although Friedman insisted he was guilty only of collecting pornography, she said, he began to talk
about suicide.

“He felt desperate," said Mark Yohalem, Friedman's former department chairman. Yohalem talked to
him shortly after he was hit with the federal charges. “He saw his life in ruins regardless of how the trial
would come out,”

http://www.newsday.com/news/local/longisland/ny-friedman052889,0,969633,print.story 11/4/2003

APP. O633
= Case-2:06-cv-03136-JS Document 41-11 Filed 01/28/21. Page 71. 0f.131 PagelD #6524 |

Newsday.com: The Secret Life Of Arnold Friedman Page 7 of 12

Jesse, then a student at SUNY Purchase, said his mother called and told him about the raid. He refused
to accept later calls from home, and for the next few weeks tried to forget developments in Great Neck.

Galasso and her 1 1-member squad of Nassau detectives and officers were hard at work checking out
names. The interviews started when detectives chose a name at random from the handwritten list and
visited that family. They found three brothers who had all attended classes with the Friedmans. “Two of
the three boys gave indications they'd been sexually abused by Mr. Friedman," Galasso said.

But the parents refused to cooperate with the investigation, a reaction that police came to know well.
About two dozen families flatly refused to allow officers to talk to their children. “There were even kids
who told their parents they were involved in front of us and the parents didn't believe it," Galasso said.

Working with the list of names, Galasso's squad divided into two-persons teams and knocked on doors
all over Great Neck as they followed the list. Files were established for each child. Police officers
canceled vacations and switched to night shifts.

It was a week before Thanksgiving when two detectives knocked on the door of a woman who would
still look haunted more than a year later as she recounted the scene.

The detectives - a man and woman team - said child pornography had been found in Arnold Friedman's
house. They wanted to speak to her son as a precaution.

She said the boy "started out saying nothing happened. Then, “Maybe I saw something.’ Then about two
hours later, “Well, maybe Arnold did expose himself. Maybe Jesse did expose himself.’ " Finally, the
boy described being fondled and sodomized.

“At that point I went nuts," the woman said, remembering the fury she felt at Arnold Friedman. “I said if
you don't arrest him after what I just heard, I'm going to buy a gun and kill him."

One young boy, who revealed what happened only after numerous visits by detectives, repeatedly
pounded his head against a wall while describing the sexual abuse. "He would literally beat himself, he
was so guilty about what had happened," Galasso said.

As more and more children confided in police, their parents began to talk with one another. Arnold
Friedman had phoned some and sent letters to others saying he was innocent - that police were setting
him up. He asked for their support.

Frustrated because no arrests had been made, a group of parents decided to confront the teacher at his
home. They met Nov. 24 at an office in Great Neck in preparation for the siege. Police attended the
meeting. They headed off the confrontation by convincing the group that arrests were imminent.

The next day, Nov. 25, 1987, 12 Nassau police officers and an assistant district attorney descended on
the house and broke in the front door. They took Arnold Friedman into custody.

Mrs. Friedman was out shopping for Thanksgiving dinner. Thirty minutes after police arrived, she got

home to find neighbors, reporters and camera crews gathered out front and her husband inside in

handcuffs. "It was a horror," said Mrs. Friedman, who frantically tried to stop the police searching her
house.

"She pushed me," Galasso said. “She threw a punch at my head."

http://www.newsday.com/news/local/longisland/ny-friedman052889,0,969633, print.story 11/4/2003

APP. O634
: “Case 2:06-cv-03136-JS Document 41-11 Filed 01/28/21 Page 72 of 131 PagelD #: 6525

_——m ke ————_—

Newsday.com: The Secret Life Of Arnold Friedman Page 8 of 12

Arnold Friedman was arrested on a variety of child-abuse charges, and his wife was arrested for
attempted assault.

Jesse Friedman was with friends shopping in the East Village that day. He bought a scarf and some
records and then at 5 p.m., he called home. Galasso answered. His father and mother had been arrested,
she said. She advised him to come home.

Telling his friends nothing of what was going on, he went to Pennsylvania Station, stumbled onto a
Long Island Rail Road train and began the long ride home to arrest and jail.

It was a journey that had begun in his childhood.

* OK

According to the judge who would sentence him to prison for child abuse, Jesse Friedman was "raised
an unwanted child in a home devoid of love."

His mother, in tears as the judge spoke, didn't challenge that assessment.

“When I was married and had babies, I couldn't love those babies," she said in an interview. "I asked
Jesse, do you remember me hugging you at all? He said no. He was so starved for love, for approval, for
acceptance that he would have done anything for this love.

“He came into the family sort of out of step. The family focus was on the two older boys," said the
mother, who declined to discuss her older sons, neither of whom was involved in the sex abuse case.
"He was always kind of . . . dragged along and felt excluded."

Jesse Friedman was interviewed in March in a prison visiting room. As he slouched on a plastic chair
and sipped a cherry cola, Jesse said he is “halfway between loving and hating" the man he holds
responsible for landing him in prison. "He let me down as a father."

When he was 8 or 9 years old, Jesse said, he stumbled upon his father's cache of kiddie porn. Later, his
father began to visit his bedroom at night and fondle him. The abuse escalated into sodomy.

“In my family, everything got washed under the rug," Jesse said. "I never told about the abuse. I didn't
think anyone would understand. Trying to do something about the problems in my family never seemed
to get me anywhere." Jesse said his parents fought a great deal. "I used to go to sleep listening to them
fighting, screaming at one another . . . I never saw them loving each other. I would cry when they would
fight. I would bang on the walls. I've got all these holes in the walls from my banging." Jesse said his
parents argued about him and about such mundane issues as the color of a carpet.

When he was 10, Jesse began psychiatric therapy. He insists he never told his therapist about the incest.

Jesse increasingly had trouble in school. By ninth grade he rarely attended classes and failed every
subject. His academic record improved when he enrolled in an alternative school in Great Neck.

But his emotional problems continued. At 15, Jesse said, he was diagnosed as manic depressive. "I had
no friends and no interests except M&Ms, marshmallows and TV." He was 5 feet, 6 inches tall and he

ballooned to 175 pounds. At 16 he began smoking marijuana and using LSD, and before long he was
stoned on a daily basis.

http://www.newsday.com/news/local/longisland/ny-friedman052889 ,0,969633,print.story 11/4/2003

APP. Oo635
. Case 2:06-cv-03136-JS Document 41-11 Filed 01/28/21 Page 73 of 131 PagelD #:.6526

a em eee

Newsday.com: The Secret Life Of Arnold Friedman Page 9 of 12

Jesse gave up drugs a year later after meeting his first girlfriend. "I enjoyed friends and women more
than smoking pot," he said.

As he sipped the soft drink and talked about his life, Jesse had been glancing about the room. Now his
close-set, ice-blue eyes stared straight ahead. "I'm not a pedophile. I hate little kids," he declared without
blinking. He tugged an ear and stroked the close-cropped beard grown during his first few weeks in
prison. "I'm a perfectly healthy, adjusted heterosexual."

It was during his teenage years that Jesse helped his father teach the computer classes in their home.
“Jesse was thrilled to do the computer class with Arnie because it was something, it was an activity that
gave him a father," his mother said.

* K+

The crimes of Arnold and Jesse Friedman spread pain in a wide wake. Young victims were left scared
and unable to sleep. One boy is deathly afraid of fire. Another's stutter has grown worse. Well-behaved
children have become difficult.

One 12-year-old questioned his faith. As the boy waited in a courthouse corridor to be sworn to testify
before one of three grand juries convened in the case, a prosecutor asked if he believed in God. The
boy's mother remembered her son's reply. "No, because a good God wouldn't let this happen to
children."

Another mother had lunch with a friend whose son had also been a computer student. She tried to
convince her companion that something horrible had indeed happened in the Friedman house. The
woman flew into a huff.

"I thought she was going to throw the food in my face. She said she had such a good relationship with
her kid he would talk to her. I said, ‘What am I - a bad mother?’ "

Like other guilt-ridden parents, the woman wondered why she didn't see what was happening. And she
wrestled with an equally nagging question: Why didn't my child confide in me?

"In the subculture of adolescent boys, the greatest taboo is being homosexual," said FBI special agent
Kenneth Lanning, a veteran of more than 1,000 such cases. "That's a big incentive to keep your mouth
shut."

According to the victims, fear was another answer.

Experts say silence in the face of abuse is commmon for childen whose first response to the unthinkable
is figuratively to pull the covers over their heads and forget it ever happened. “It's almost like an
amnesia," said Dr. Sandra Kaplan, chief of North Shore University Hospital's division of child and
adolescent psychology, who is treating some of the Friedman victims.

One 12-year-old boy was interviewed for this story in his own room. The room - crammed with
schoolwork, electronic equipment, personal computers and two dogs - bespoke comfort and security.
But the boy squirmed as he struggled to come to terms with his silence about what had happened during
the computer classes in the Friedman house. "The threats made a pretty good impression," he said,
glasses askew and eyes darting. He recalled the incident in which a boy's head was banged against the
wall. " “Tell and this will happen to you,’ " he quoted the Friedmans as saying. He said they also

http://www.newsday.com/news/local/longisland/ny-friedman052889,0,969633,print.story 11/4/2003

APP. 0636
aie Case 2:06-cv-03136-JS Document 41-11 Filed 01/28/21 Page 74 of 131 PagelD #: 6527

anes ta hee as = a ae,

Newsday.com: The Secret Life Of Arnold Friedman Page 10 of 12

threatened to kill his parents and burn his house if he told.

It was almost two years after his last computer class but the strain of remembering soon showed. A lost
calculator, a misplaced page of algebra problems and a screaming bout with a younger brother left the
boy on the verge of tears. Then his nose began to bleed. The nosebleeds predated his enrollment in
computer classes. But they too were triggered by stress. He's always agitated like that after talking about
the Friedmans, his parents said later across their dining-room table.

It has also been difficult for parents to talk about their children's ordeals. "We used to have lunches
when we Sat around and cried on each other's shoulders. I don't think it will ever end," one mother said.

Eventually, about 14 families banded together and, over countless hours, helped police and prosecutors
build cases against the men charged with abusing their kids. Twenty children testified before grand
juries that ultimately returned three indictments in the case.

"It helps them a great deal,“ Kaplan said, referring generally to victims of child abuse. "This enhances
their selfesteem, to see themselves as heroes because they helped stop sex abuse." * * *

On March 29, 1988, Arnold Friedman appeared in Federal Court in Brooklyn and was sentenced to 10 to
30 years in prison for distributing child pornography through the mail. Meanwhile, Arnold, Jesse, and
Ross Goldstein, 18, a friend of Jesse's, would be indicted in Nassau County on a total of 464 counts of
sodomy, sexual abuse, using a child in a sexual performance and endangering the welfare of a child.
Arnold, indicted on 107 counts, would later plead guilty to 42 sex crimes, including eight counts of
sodomy and 28 counts of first-degree sexual abuse. Jesse, charged with 239 counts, pleaded guilty to 25
charges, including 17 counts of sodomy and four counts of first-degree sexual abuse.

Both Arnold and Jesse would admit molesting 13 boys. On May 13, 1988, Arnold was sentenced by
Nassau County Court Judge Abbey Boklan to a concurrent 10 to 30 years in prison for sodomy, sexual
abuse and endangering the welfare of a child. Boklan recommended that he serve the full 30 years.
Arnold, who will be eligible for parole in 10 years, is imprisoned in the Federal Correctional Institute in
Oxford, Wis. In a letter to Newsday, in which he refused requests for interviews, he referred to his case
as “the Great Neck Horror" and said it was the story of a town that “conducted a modern-day witch
hunt."

"The fact that my son and I pleaded guilty was not an admission of culpability," Friedman wrote, "but an
attempt to salvage whatever little remained of our lives."

On Jan. 24, 1989, Jesse Friedman was sentenced to six to 18 years in prison. At the sentencing, Jesse
revealed through his attorney, Peter Panaro, that he had been abused by his father. Despite the attorney's
plea for leniency, Boklan again recommended that the defendant serve the full sentence. Jesse is in the
Clinton Correctional Facility in Dannemora.

"I don't long to be free," Jesse said in the prison interview. "I don't miss my old life."

Ross Goldstein, who was indicted on 118 counts of various sexual abuses, cooperated with authorities
and implicated Jesse Friedman before a grand jury. He pleaded guilty March 22 to three counts of first-
degree sodomy and one count of using a child in a sexual performance. He was sentenced May 3 to two

to six years in prison.

Mrs. Friedman pleaded guilty to attempted assault, second degree, and obstructing governmental
administration. She was sentenced Oct. 20, 1988, to three years probation and a $1,000 fine.

http://www.newsday .con/news/local/longisland/ny-friedman052889,0,969633,print.story 11/4/2003

APP. o637
-Caseé 2:06-cv-03136-JS Document 41-11 Filed 01/28/21 Page 75 of 131 PagelD #: 6528

‘ .Newsday.com: The Secret Life Of Arnold Friedman Page 11 of 12

Two additional suspects - teens referred to by the children and named by Goldstein - remain at large.
The children were unable to identify the two positively in police line-ups.

Police said they believe the two suspects were photographed and videotaped with the children. They
the children claim to have been extensively photographed. Nassau detectives have viewed pictures
seized in other jurisdictions but have not yet turned up anything.

Bitterness resulted among parents of the some of the victims who felt that prosecutors had failed to force
Jesse Friedman to lead police to the photos before allowing him to plead guilty. The parents fear the
pictures will be circulated among pedophiles and will one day surface and embarrass the children.

Some parents attended a series of tense meetings with Assistant District Attorney Joseph Onorato while
he negotiated Jesse Friedman's plea. They said he told them their children would have to testify in open
court if the case went to trial. Onorato also raised the spectre of appeals based on defense attempts to
suppress the list police used to locate the victims. The parents said they were told that all of the evidence
their children provided could be suppressed by an adverse ruling.

Onorato said he just wanted parents to know all the things that could possibly go wrong if they
proceeded to trial.

The parents reluctantly accepted the deal that sent Jesse Friedman to prison. "It seemed like Jesse was
calling the shots," the mother of one victim said. “Jesse could accept or reject the plea bargain. Jesse
could appeal."

Both federal and state prosecutors said as a rule they always prefer to avoid taking child molesters to
trial. "We don't want to put these children on the stand if we can avoid it," said Andrew Maloney, U.S.
Attorney for the Eastern District of New York.

* *

Discussing sexual-abuse therapy, Kaplan said that one objective is to help such victims learn to deal
with shame and confusion about their sexuality. "A boy who has been sodomized may feel that he's
destined to be a homosexual. We help them to understand they're victims. That sex abuse is the fault of
the adult perpetrator, not the child."

The children whose parents deny what has happened and force them to suppress it often suffer the most,
Kaplan said. "Parents who encourage their children to deny are telling their kids they can't trust them to
help."

For some parents and children, the ordeal was exacerbated by accidental meetings with Mrs. Friedman
and Jesse, who was free on bail for a long time after his indictment. One woman and her two sons ~ both
victims - saw Mrs. Friedman and Jesse in a local poultry market. The boys ran for cover. "My kids were
deathly afraid. They asked for the keys and ran out and locked themselves in the car," the woman said.

Some of the children who testified before the grand juries received threatening telephone calls warning
them not to cooperate with police. Now they worry that videotapes will come back to haunt them. They
want to forget the lessons in the house on Picadilly Road.

“T've been trying to put it behind me and go on," one 12-year-old victim said of the experience that
scarred his childhood. He tries not to think about the respected teacher who lived a secret life.

http://www.newsday.com/news/local/longisland/ny-friedman052889,0,969633,print.story 11/4/2003

APP. o638
"+" Case 2:06-cv-03136-JS Document 41-11 Filed 01/28/21 Page 76 of 131 PagelD #: 6529
5 Ee Se « ‘ ee : = See cme Sew ee S a ee ne te ee

. . Newsday.com: The Secret Life Of Arnold Friedman Page 12 of 12

By virtue of his own admissions in court, Arnold Friedman is a pedophile. According to Kaplan, he fits
much of the classic pattern. Pedophiles, she said, are often intelligent, talented and respected in their
communities. They often manage to find jobs such as teachers, police officers, doctors or nurses, or
activities like scout leader or coach that bring them into regular contact with children. In many cases,
they were abused as children and pick out victims in that age group. They come from all social classes
and all walks of life.

It is common for them to live behind facades so respectable that even the parents of their victims are
shocked by the disclosures of abuse. It was that way with Arnold Friedman, whose persona was his
protection.

“These kind of offenders are the most prolific child molesters known to mankind," says FBI agent
Kenneth Lanning. But he adds: “One of the difficulties is the stereotype of the offender as totally bad,
the dirty old man in the wrinkled raincoat. Society has a problem when the offender is not totally bad."
Possible Telltale Signs EXPERTS say that it is difficult but not impossible for parents to protect
children from pedophiles, who often hide behind a cloak of respectability while their victims rarely talk
about being attacked and sometimes exhibit no symptoms.

Police and experts on the subject say several of the following symptoms of behavior, while not
necessarily proof that sexual abuse is taking place, may become evident:

Many young victims become irritable, depressed, can't sleep, or become afraid of men in general, said
Dr. Sandra Kaplan, director of North Shore University Hospital's Division of Child and Adolescent
Psychology.

They may also display “hypersexuality," a sudden concern with sex that is inappropriate for their age.
Compulsive masturbation and fear of going to a specific place can also occur. Other children display
what Kaplan calls a “frozen watchfulness," suspiciously eyeing people around them. Abused children
may begin to dress in inappropriately heavy clothes, said Alane Fagin, executive director of Child Abuse
Prevention Services of Roslyn. “They're ashamed of their bodies. They think people can see they've
been sexually abused." Fagin also said that some victims may want to bathe continually.

But about one in four abused children will show no symptoms at all, Kaplan said. Boys, in particular,
are less likely to confide what's happening to them, she said. The bottom line, said postal inspector John
McDermott, whose unit conducted the Friedman child pornography investigation, is never trust your
child completely to anyone.

When a child is with a babysitter, teacher or anyone, McDermott said, "one of the things you should do
is drop in unannounced and uninvited."

Copyright © 2003, Newsday, Inc.

http://www.newsday.com/news/local/ongisland/ny-friedman052889,0,969633 ,print.story 11/4/2003

APP. Oo639
Case 2:06-cv-03136-JS Document 41-11 Filed 01/28/21 Page 77 of 131 PagelD #: 6530

27
Case 2:06-cv-03136-JS Document 41-11 Filed 01/28/21 Page 78 of 131 PagelD #: 6531

HIT THE GROUND RUNNING FILMS
“CAPTURING THE FRIEDMANS"™
INTERVIEW WITH: GREGORY DOE
INTERVIEWER: ANDREW JARECKI
PRODUCER: (NOT IDENTIFIED)

TAPE #134

**TRANSCRIBER'S NOTE: INTERVIEWER COMPLETELY OFF-MIC. BEST EFFORT

FOLLOWS, **
19:45:26:16 (OFF-MIC CONVERSATION)
ANDREW JARECKT:
19:45:28:05 So thank you for having us. This is Gregory
Doe (PH). You know mainly what I'm

interested in is just kind of trying to
understand this whole picture of Great Neck
(PH), that world that you lived in and all
that stuff, just understand how this story
is-- emerges. So to begin with--
background-- basically how old are you?

GREGORY DOE:

19:45:50:02 Twenty-four right now.

WEEEE®.- Tape 134

APP. 0640
Case 2:06-cv-03136-JS Document 41-11 Filed 01/28/21 Page 79 of 131 PagelD #: 6532

TAPE #134

19:

19:

19:

19:

19:

19:

19:

45:51:25

45:53:12

45:55:01

45:57:26

46:07:10

46:12:18

46:25:09

PG.2

ANDREW JARECKTI:
And-- where did you grow up?

GREGORY DOE:
Great Neck, New York.

ANDREW JARECKI:
And-- how old were you when you lived in
Great Neck?

GREGORY DOE:
I lived in Great Neck from 1977 when I was
born to roughly 1995 when I came to where my
current position is right now.

ANDREW JARECKI:
And-- what kind of a town is Great Neck?

GREGORY DOE:
Great Neck is your rich suburbian (SIC),
White, Jewish surburbian-- home. Ninety
percent of it's Jewish. Very affluent
community. Diverse with White and-- Persian
background.

ANDREW JARECKI:
See that's an interesting combination.

(OVERTALK)

tee Ee

APP. 0641
Case 2:06-cv-03136-JS

TAPE #134

19:46:26:21

c

19:46:27:06

19:46:27:27

19:46:47:13

19:46:59:17

Document 41-11 Filed 01/28/21 Page 80 of 131 PagelD #: 6533

PG.3

GREGORY DOE:

ANDREW JARECKI:
--the stories.

GREGORY DOE:
-~-it def-- definitely is. It's-- it's got a
very rich heritage basically in Judaism. It
thrives on-- wealth, prestige-- how much
money you have, what type of car you drive,
what type of clothes you wear, what does

your father do.

Prestige on education-- how far you can do.
Just the right scenario. There can be no
wrong in Great Neck. It's not your typical
normal community.
ANDREW JARECKT:

Meaning it's like a special (UNINTEL)-- you
know people look at each other for ]ike how-
- how does your son do? And what-- what
college is he going to? Is there a little

competition--

APP. O642
Case 2:06-cv-03136-JS

TAPE #134

19:47:07:06

19:47:24:08

19:47:27:07

19:47:32:05

Document 41-11 Filed 01/28/21 Page 81 of 131 PagelD #: 6534

PG.4

(OVERTALR)

GREGORY DOE:
As bit-- the more you go to school, the more
bragging rights for the parents when they
play Mahjongg or go to Bar Mitzvahs, the
weddings, the social gatherings, temple
gatherings-- all that stuff. So how are
your kids doing versus oh, how are they
doing?

ANDREW JARECKI:
So it sounds like they're just out to be--
to be nice. But sometimes it's competitive.

GREGORY DOE:
Oh, it's always competitive. Just to see
whose kid does better and who makes more
money.

ANDREW JARECKI:
Yeah. Now just-- also when I'm at-- you--
you're doing perfectly on this. But-- but--
you are-- kinda already doing this but I
forgot to tell you. They can't hear me

because I don't have a mic. So if I say to

APP. 0643
Case 2:06-cv-03136-JS Document 41-11 Filed 01/28/21 Page 82 of 131 PagelD #: 6535

TAPE #134

13:

19:

19:

19:

19:

47:52:16

47:53:06

47:54:20

47:57:15

47:59:23

PG.5

you like-- "So you know what street was the
Friedman house on," you might say instead of
just saying, “Piccadilly,™ you might say,
"Oh the Friedman house was on Piccadilly
Road."

GREGORY DOE:
Okay.

ANDREW JARECKI:
Just to kind of give a little bit of the
question--

GREGORY DOE:
Okay.

ANDREW JARECKI:
And-- how would describe your parents? Just
in general-- as to what kind of people are
they--

GREGORY DOE:
My parents-- my mother was born in Canada.
And my father was raised in Queens. Both
from a very affluent background-- where
education was h-- hindered (PH) in very

much. My father was an Orthodox Jew. Came

APP. O644
Case 2:06-cv-03136-JS

TAPE #134

L9 348:227': 10

19: 48:29:13

19:48:43:22

19:48:53:04

19:48:56:07

Document 41-11 Filed 01/28/21 Page 83 of 131 PagelD #: 6536

PG.6

down to Conservative Judaism. My mother was
reform. And she upgraded herself to
Conservative. Both raised with-- very
strong values and education in family.
ANDREW JARECKT:
And what kind of work did they do? Were
they professional--
GREGORY DOE:
My mother was a legal secretary for awhile.
My father is in the commodities exchange.
So they're both very corporate America, very
clean-cut, nine to five, five days a week.
ANDREW JARECKI:
My dad worked on the-- well my dad had
business in the commodities. (UNINTEL
PHRASE) when I was kid. That was like my
summer job. Did-- did you have any
siblings?
GREGORY DOE:
I have one sister. (CLEARS THROAT)
ANDREW JARECKI:

Is she similar to age as you? Or--

APP. O645
Case 2:06-cv-03136-JS Document 41-11 Filed 01/28/21 Page 84 of 131 PagelD #: 6537

TAPE #134

19:48:57:25

c

19:49:03:06

19:49:10:22

19:49:26:21

PG.7

GREGORY DOE:
She's four years apart. So there's a big
age gap, but there's not.

ANDREW JARECKT:
Now how did you-- first-- to move to the
computer class-- take these computer
classes? How did you first-- find out about
the--

(OVERTALK)

GREGORY DOE:
Okay. The computer class. When I was in
fourth grade I was at John F. Kennedy
School. And I had a teacher named Dr.
Friedner (PH). There was a Commodore 64
program-- the computer-- the old-- do you
remember the old Commodore 64-- hard drive,

laptop disk?

And basically what happened was that there
was-- I was a computer go-to guy in the
class. If there was any problem they'd go

to me. And there was this massive printing

APP. 0646
Case 2:06-cv-03136-JS Document 41-11 Filed 01/28/21 Page 85 of 131 PagelD #: 6538

TAPE #134

19:49:39:02

19:50:04:18

19:50:07:24

error that the printer couldn't work. And

nobody could figure it out. But I did.

Dr. Friedner was friends with Arnold
Friedman. And because she had taken
computer classes with him at night. So she
wrote my parents a letter saying how good
this was. And she recommended I get really
verse (PH) computers. And Dr.-- Arnold
Friedman taught a computer class on his own
time at night. So that's basically how I
was introduced. My parents were introduced
to him. And she recommended him very
highly.

ANDREW JARECKI:
And-- so when your parents signed you up--

GREGORY DOE:
My parents called Arnold Friedman. And they
heard about his class, through inquiries,
through the Great Neck-- 'cause (PH)
Community College. "Oh, yeah. Arnold

Friedman, very reputable, very good guy and

APP. 0647
Case 2:06-cv-03136-JS Document 41-11 Filed 01/28/21 Page 86 of 131 PagelD #: 6539

TAPE #134

19:50:23:12

19:50:27:01

19:50:29:10

19:50:32:24

PG.9

everything." So he was-- came very highly
recommended to the community. So my parents
signed me up.

ANDREW JARECKI:
And then how often did you-- for-- for how
long did you go?

GREGORY DOE:
Year and a half every Friday-- from four to
six.

(OVERTALK)

ANDREW JARECKI:
--the question or they won't know what the
hell the answer is. So say like you know,
"I went to class--

GREGORY DOE:
I went to the classroom. I went to the
class from the middle of my fourth grade to
roughly January of my fourth grade to the
end, took a break. And basically to the end
of my fifth grade year, which is roughly a
year and a half. And I-- went every Friday

from about 4 to 6pm.

APP. 0648
Case 2:06-cv-03136-JS Document 41-11 Filed 01/28/21 Page 87 of 131 PagelD #: 6540

TAPE #134

19:50:58:27

19:51:00:09

19:51:09:00

19:51:12:20

19:51:31:17

19:51:34:09

PG.10

ANDREW JARECKI:
So the classes were like two hours--

GREGORY DOE:
Classes were two hours long.

ANDREW JARECKI:
So while you were there, did you-- you
Signed up for more than one class-~-

(OVERTALK)

GREGORY DOE:
Well it was-- it was kind of block sessions.
Janu-- it was like you'd sign up for
September to January, January to June. They
were blocked class. And I came in the
January block. And you'd be signed up.
You'd-- okay, you'd learn this, this, this,
this, this, this, this, play computer games,
you know learn some basic programming on the
surface.

ANDREW JARECKTI:
And then-- so you went to one-- one block--

GREGORY DOE:

One block-- finished it up, went to summer

APP. OoGcéd9
Case 2:06-cv-03136-JS Document 41-11 Filed 01/28/21 Page 88 of 131 PagelD #: 6541

TAPE #134

19:52:05:21

19:52:20:10

19:52:32:13

19:52:34:25

19:52:39:19

PG.11

school, went to summer day camp, came back,
went to the next block. Then after the
third block-- in the middle of the third
block-- it's when the case broke. Actually
it was in about the second block, around
Thanksgiving of 1988, 80-- 88-- was in the
second block. So it was about-- roughly
about a year and a half that it broke. Case
broke Thanksgiving.

ANDREW JARECKI:
And-- when you were going to the classes--
do you remember--

(OFF-MIC CONVERSATION)

ANDREW JARECKI:
Oh, do you remember which day you attended
the classes?

GREGORY DOE:
On Fridays. I would always attend the class
on Fridays.

ANDREW JARECKI:
And-- generally how many-- well you were in

two different classes I guess or two

APP. o650
Case 2:06-cv-03136-JS

TAPE #134

19:52:44:16

19:52:45:08

19:52:47:00

19:52:57:04

19:52:59:26

Document 41-11 Filed 01/28/21 Page 89 of 131 PagelD #: 6542

PG.12

different sections.

GREGORY DOE:
Uh-huh (AFFIRM).

ANDREW JARECKI:
Did you stay with the same kids?

GREGORY DOE:
It-- it depended up people's schedules. But
generally there were some kids in one block,
some kids in other. There were some
classmates that I knew throughout.

ANDREW JARECKI:
And how many other kids were in-- were in
each class at--

(OVERTALK)

GREGORY DOE:
Hold on. Let me think here for a second.
The number of kids. Let's see there's a
computer row this way, a computer row that
way, a computer row-- three, six, nine, 12--
about 14 in the class. ‘Cause the computers
were set-- we had a back wall and two tables

and then two tables.

APP. e651
Case 2:06-cv-03136-JS

TAPE #134

19:53:21:23

f

19:53:27:17

19:53:46:23

19:53:55:10

Document 41-11 Filed 01/28/21 Page 90 of 131 PagelD #: 6543

PG.13

ANDREW JARECKI:
And-- did you become friends with other kids
that were in the class?

GREGORY DOE:
I became friendly with them. But-- ‘cause--
but most of them were kids I knew in the
community. ‘Cause there were interesting
computers that were eight and nine years
old. Like, "Wow, you know we get to learn
about Commodore 64, the Apple 2C (PH)-- all
that stuff. So we-- it was very-- really a
good time that you know we'd get together,
hang out, you know just talk and everything.

ANDREW JARECKI:
And-- did you have other friends that
attended other classes? Like there was
somebody you knew that went to the Tuesday
class or something like that?

GREGORY DOE:
Not really. We were only-- I only got to
know people-- the way he did it was-- he

only got to know-- he did it in such a way

APP. o652
Case 2:06-cv-03136-JS

TAPE #134

19:54:10:17

19:54:12:04

19:54:31:09

19:54:35:14

Document 41-11 Filed 01/28/21 Page 91 of 131 PagelD #: 6544

PG.14

that he only got to know people in your
class, that you only stayed with people in
your class.

ANDREW JARECKI:
How did you get to classes? Did you--

(OVERTALK)

GREGORY DOE:
My mother drove me. It's ironic. The first
day she got lost. And she called him. And
she's like, "Oh I don't know how to get to
this place." And then he wound up giving
her directions. It's ironic that she'd have
gotten lost. I didn't want to go initially.
She forced me to go. It's ironic. If I
wouldn't have gone, I wouldn't be here
today.

ANDREW JARECKTI:
And so-- we did the years. But you were
half way through fourth grade when you
started?

GREGORY DOE:

About September, October through fourth

APP. O653
Case 2:06-cv-03136-JS Document 41-11 Filed 01/28/21 Page 92 of 131 PagelD #: 6545

TAPE #134

19:54:46:21

19:54:48:06

19:55:00:04

19:55:14:03

19:55:17:02

PG.15

grade. And then the case broke roughly
about-- a week and a half (PH)--
Thanksgiving of the next year, in fifth
grade.

ANDREW JARECKI:
And how-- how old were you in fourth (PH)
grade?

GREGORY DOE:
Oh, let's see-- '77-- arrrooom-- 10 and 11.
It happened when I was 10 and 11.

ANDREW JARECKI:
And-- (COUGHS) now did you-- did you ever--
know the Friedmans before that?

GREGORY DOE:
No. I never knew the Friedmans beforehand.

ANDREW JARECKI:
And-- after you met them for the first time,
did you remember having any like just
initial recollection of what-- what your
first meeting--

(OVERTALK)

APP. o654
Case 2:06-cv-03136-JS Document 41-11 Filed 01/28/21 Page 93 of 131 PagelD #: 6546

TAPE #134

19:55:25:29

¢

19:55:34:26

19:55:35:05

19:55:41:03

19:55:45:21

PG.16

GREGORY DOE:
First time was like it was a welcome party.
"Hey Gregory, he's a new member of the
class. Everybody welcome him. Hey Gregory,
how are you doing?" That was really
nothing--

ANDREW JARECKI:
Right.

GREGORY DOE:
--that was really-- nothing ever happened
that first time.

ANDREW JARECKI:
And-- do you remember like your first
impression of-- Mr. Friedman-- your first
impression--

GREGORY DOE:
Seemed like a generally good guy. He had
kids. You know older man, very successful,
established within the community. You know
it was-- he had a family. He had his wife.
You know he had this community. He owned a

house and everything. So--

APP. Oo655
Case 2:06-cv-03136-JS Document 41-11 Filed 01/28/21 Page 94 of 131 PagelD #: 6547

TAPE #134

19:55:58:21

¢

19:56:02:04

19:56:13:19

19:56:14:21

19:56:37:05

PG.17

ANDREW JARECKI:
Right. And do you remember anything-- like
(UNINTEL) when you first met Jesse (PH)?

GREGORY DOE:
Glazy eyes. Very glazy eyes. Very fruity
type-- you know it seemed like he was on the
fruity side.

ANDREW JARECKI:
Who are you talking about?

GREGORY DOE:
Jesse. Jesse was very fruity. Had to do--
just you know the very kind of feminine type
of man that he was. That was my first
impression that I got of him. I'd never met
anybody like that before. I was like,
"Well, okay." You know being 10 years old
you're not-- you're-- you're very-- ina
very-- sheltered environment. You didn't
meet anybody like that. So it's the first
time I ever met somebody like that.

ANDREW JARECKI:

And do you remember how he behaved toward

APP. O656
Case 2:06-cv-03136-JS Document 41-11 Filed 01/28/21 Page 95 of 131 PagelD #: 6548

TAPE #134

19:56:41:15

19:56:55:04

19:57:01:01

19:57:07:04

19:57:19:02

19:57:23:13

PG.18

you? Like did you feel like he was
welcoming--
GREGORY DOE:
He-- Jesse was very-- very touchy-feely,
very overly friendly. And first time I
remember Arnold's like, "No, no. Just
welcome him." He welcomed me and that was
it.
ANDREW JARECKT:
And-- do you remember anyone else who was
around either the first time or other--
(OVERTALK)
GREGORY DOE:
I remember certain specific individuals
(PHONE RING) that-- (PHONE RING)
(OFF-MIC CONVERSATION)
ANDREW JARECKI:
Now do you remember-- just-- just some more
background. Do you remember any of the
other Friedmans? Like did you ever meet--
GREGORY DOE:

I met Arnold. He was older, you know

APP. Oo657
Case 2:06-cv-03136-JS Document 41-11 Filed 01/28/21 Page 96 of 131 PagelD #: 6549

TAPE #134

19:57:36:25

19:57:58:03

19:58:01:02

PG.19

respectable. He seemed like an okay type of
guy, you know. But you know first
impressions are first impressions. That was
the first impressions I got of Arnold. So

he seemed alright.

His son was kind of fruity fag. So-- you
know-- but looking back on it, I don't-- I
didn't know what-- that type of person was.
‘Cause when you lived with your mother, your
father, and your sister in a Jewish
community and you're sheltered from this,
and you-- you're 10 years old, you don't
know what fag is. So that's basically what
happened.

ANDREW JARECKI:
And-- do you remember meeting like his wife,
for example?

GREGORY DOE:
His wife was the ugliest piece of shit I
ever saw in my life. She was old, derailed

(PH), and everything else. It's like oh

APP. o6éss
Case 2:06-cv-03136-JS

TAPE #134

19:58:27:28

19:58:29:18

19:58:50:20

Document 41-11 Filed 01/28/21 Page 97 of 131 PagelD #: 6550

PG.20

God. She always used to carry this laundry
basket that I remember was a signal-- to
know if everything was clear. And that I
learned through trial and error later. At
the-- Friedman house on when the abuse would
be getting.

ANDREW JARECKI:
And how did they do it with this laundry
basket?

GREGORY DOE:
Basically what happened was that, the way
the house was downstairs was segregated.
She'd bring the laundry basket in. And
she'd be like, "Okay, I'm going to go do my
laundry now." But the laundry machine was
right next to the bathroom that the little
station (PH) happened in. But she'd turn
around and walk away. She'd close the door.
Five, 10 minutes later there would be
getting (PH).

ANDREW JARECKI:

So in a way you felt like she was

APF. O659
Case 2:06-cv-03136-JS Document 41-11 Filed 01/28/21 Page 98 of 131 PagelD #: 6551

TAPE #134

19:58:53:08

19:59:12:12

19:59:18:25

19:59:22:15

19:59:37:29

20:03:50:07

PG.21

facilitating--

(OVERTALK)

GREGORY DOE:
She was basically the link to the outside
world. The back door-- there was a glass.
The shade would come down. It would close.
People would be playing on the computer.
The-- they would start to put your hands
(PHONE RING) down your pants and everything.
(PHONE RING)

(OFF-MIC CONVERSATION)

(REFERENCE TONE)

SLATE:
There appears to be no audio for this take.
Time code on the dat (PH) jumps from 152 to
159. And this take starts at 154. The next
slate to take on the data is take number
five.

(REFERENCE TONE)

ANDREW JARECKI:
So just-- you know what was it-- now where

were the classes held for the--

APP. o660
Case 2:06-cv-03136-JS Document 41-11 Filed 01/28/21 Page 99 of 131 PagelD #: 6552

TAPE #134

20:03:56:29

20:04:07:15

20:04:22:29

PG.22
(OVERTALK)
GREGORY DOE:
Classes-- the house-- the way the
construction was at-- it was kind of like a

split. The house was kind of like, there
was a door here and a door there. You'd
walk in this way. And you'd walk through a

corridor here.

There was a sliding door here. You'd go on
the left. And that'd be the main computer
room where all the computers were. There'd
be a set up over here which was software,
which the kids could do during the day. And
then be to the left. That's where the
computer classes were.

ANDREW JARECKI:
And-- when you went in, what-- what was a
typical class like? Like the first thing
you would do, the second thing you would do,

and--

APP. O6G661
Case 2:06-cv-03136-JS Document 41-11 Filed 01/28/21 Page 100 of 131 PagelD #: 6553

TAPE #134

20:04:30:11

cr

20:04:45:29

20:05:04:24

PG.23

GREGORY DOE:
Well, there was something called makeup
sessions-- that if you missed a class Arnold
would encourage you to make up. That'd be
basically-- you'd come a half an hour before
the class. You'd come from 3:30 to 4:00.
And during those makeup sessions which
happened not periodically, you'd just get

gang raped.

It was just a raping session. Because you
were penalized because you missed the class
before. That was his penalty to you, that
you'd-- since you'd be there you'd get

raped, you would miss it. And there was--
always be a few-- when the kids came in for

awhile, "I don't have to go through this for

like another half an hour."

Basically be-- you won't get it for, sit

down, do a computer thing, about 4:25 she'd

come in, you know do whatever-- 4:25 to

APP. 0662
Case 2:06-cv-03136-JS

TAPE #134

20505232; 25

205 05235017

20:05:36:01

20:05:53:27

Document 41-11 Filed 01/28/21 Page 101 of 131 PagelD #: 6554

PG.24

about 5:30ish, 5:35. Then they'd clean up,
do some computer stuff. And then-- and then
sometimes they'd invite parents in to show
you what you learned. And for like 20
minutes, you're like, "Oh yeah, we did this
today. We did that today." "Okay, thanks.
Bye." Send you on your merry way.

ANDREW JARECKTI:
So that was a way-- having parents in there
was a way to make it seem like--

GREGORY DOE:
Uh-huh (AFFIRM).

ANDREW JARECKI:
--(UNINTEL PHRASE). Yeah. (UNINTEL). Now-
- where did Mr. Friedman stand, like during
the classes, during the class part of the
class? Was he like teacher, like stands in
front of the room? Or was he always walking
around?

GREGORY DOE:
Mr. Friedman's too good of respect for him.

Arnold was-- always kind of like on the

APF. O663
Case 2:06-cv-03136-JS Document 41-11 Filed 01/28/21 Page 102 of 131 PagelD #: 6555

TAPE #134

20:06:07:08

20:06:08:15

20:06:16:12

20:06:25:19

20:06:32:16

20:06:34:12

PG.25

side. Where-- had to be a table right here-
- always be on the side trying and teach and
stuff just to see what was going on.

ANDREW JARECKI:
Was there like a blackboard or something?

GREGORY DOE:
Yeah, it was kinda like a-- a whiteboard,
you know like the marker you'd use then
erase? It'd be that type of a board.

ANDREW JARECKI:
And-- you know did you ever=-- were you in
ever-- ever in any other part of the house
besides where--

GREGORY DOE:
Besides Jesse's room? The ramming fuck room
and the-- other room? No.

ANDREW JARECKI:
And the ramming room was the bath-- was the
bathroom--

GREGORY DOE:

Was the bathroom. Yes.

APP. Oo664
Case 2:06-cv-03136-JS Document 41-11 Filed 01/28/21 Page 103 of 131 PagelD #: 6556

TAPE #134 PG.26

ANDREW JARECKT:

20:06:37:28 And-- now when do you first recall knowing--

‘ like your first recollection like,

"Something's not right here"?

GREGORY DOE:

20:06: 46:11 Two weeks-- two and a half weeks into it.
Jesse-- basically what happened was-- we're
at a computer one day. He's like, "I wanna
show you something." Took his hand, shoved

it right down my pants, playing with my

penis.

20:06:57:15 It's like, "Uh, okay." And Arnold had
pictures. He said, "I know where you live.
I know your parents. I'll kill your parents
if you tell them." And I'm thinking, "Oh,
no. Mom and Dad are really not good." At
that point in my life, I didn't have a good

relationship with my father.

20:07:313:26 It was a very destructive household. My

parents, which I was living it-- my mother

APP. Oo665
Case 2:06-cv-03136-JS Document 41-11 Filed 01/28/21 Page 104 of 131 PagelD #: 6557

TAPE #134

20:07:31:24

20:07:54:11

PG.27

and my father were constantly fighting all
that time and everything. And Arnold-- by
him molesting me-- kind of became like a
little father figure towards my parents.
Because my father really didn't give two
fucks about my life at that point and that

time.

And he really was never there. He was
already working. He'd always get-- it would
always be like-- angry. He'd be angry if
anything I did wrong. So Arnold in a sense
became kind of like a father-- sick fagger--
father figure in my mind. It'd be like,
"Well, he cares for me-- he's caring for me-
- would be like-- he-- by touching me and
everything. I didn't know any other-- I was
dumb. I was 10 years old, didn't know any
difference. It's what happened.

ANDREW JARECKI:
And so the first thing you remember was--

had to do with Jesse?

APP. O666
Case 2:06-cv-03136-JS

TAPE #134

20207 257223

cr

20:08:02:01

20:08:03:20

20:08:22:16

20:08:39:23

Document 41-11 Filed 01/28/21 Page 105 of 131 PagelD #: 6558

PG.28

GREGORY DOE:
Had to do with Jesse. Jesse put his hands
down my pants, was playing with my penis.
ANDREW JARECKI:
And what was your first reaction to that?
GREGORY DOE:
Oh. Oh-- “Don't." And I was like, “What
are you doing?" He's like, "Don't. Calm
down. Be quiet." And he started caressing
my penis, my-- my genitalia and everything.
Then I remember-- he had a piece of

cinnamon-- cinnamon raisin~- cinnamon gum.

There was cum on it. He put cum on the
cinnamon raisin gum. He said, “Chew it."
"What do you mean chew it?" He put his dick
on it, wrapped it. He said, "Chew it now."
I wound up chewing that piece of gum, with

the cum-- with his cum on it.

It was the most horrifying thing. I

remember I had to chew it and spit it out,

APP. OG67
Case 2:06-cv-03136-JS

TAPE #134

20:08:54:04

20:08:57:27

20:09:08:27

Document 41-11 Filed 01/28/21 Page 106 of 131 PagelD #: 6559

PG.29

chew it spit it out, you know. He used to
say, "Now you're part of me." He said, "Now
I own you." That was his thing.
ANDREW JARECKI:
And when he first said that to you, you know
what was your first reaction to that?
GREGORY DOE:
"No, I don't own you." He's like, "Yes, I
do. Your parents are never going to find
out. I'm going to kill you otherwise. You-
- you've come here to-- you're-- for a
computer class. We're going to do this.

We're going to do that."

And you know, being 10 years old you're
afraid. You don't know. And you know
you're-- you're helpless. I mean you
couldn't do anything. Being 10 years old,
you don't know what's right and what's
wrong. ‘Cause all you know is go on a hike,
going to school, playing ball with your

friends and everything.

APF. o66s
Case 2:06-cv-03136-JS

TAPE #134

20:09:27:16

cr

20:09:34:24

20:09:50:19

Document 41-11 Filed 01/28/21 Page 107 of 131 PagelD #: 6560

PG.30

ANDREW JARECKI:
Now when this for example-- this episode
where you know you were in the computer
class-- where your first experience-- where
were you sitting in the (UNINTEL) ?

GREGORY DOE:
I was sitting second chair in. I always sat
like the second chair in usually. And
Jesse's be like, “It's your turn." And you
would just-- caress his hands down my pants
and everything. And-- and it was-- it was--
it didn't feel good. It didn't feel bad.

It felt indifferent.

Because I didn't know. Everybody's you
know-- you don't know at 10 years old. Yes,
I like girls and everything. But I never
touched a girl, never felt a girl, to know
what it was like. So you know-- you-- you
experience these things just like, "Uh,

okay."

APP. Oo669
Case 2:06-cv-03136-JS Document 41-11 Filed 01/28/21 Page 108 of 131 PagelD #: 6561

TAPE #134

20:10:06:23

c

20:10:12:16

20:10:16:25

20:10:18:12

20:10:32:00

20:10:35:18

PG.31

ANDREW JARECKT:
Now where was-- you were in the second chair
in. And then somebody sat to your left?

GREGORY DOE:
Somebody sat to my left. Somebody sat to my
right, behind me, forward, back.

ANDREW JARECKI:
Do you remember who was sitting to your
(UNINTEL PHRASE) ?

GREGORY DOE:
Not-- it would vary from time to time. It--
some people would miss. Some people would
be there. Some-- it-- it would vary from
time to time. But the same group of people
within a block would be there. And that's
what would happen.

ANDREW JARECKI:
And that first class-- so that you started
right-—

GREGORY DOE:
Second-- two-- two, three weeks into it.

After they assessed what would be, whether a

APP. Oo670
Case 2:06-cv-03136-JS

TAPE #134

20:10:46:03

20:10:53:02

20:11:06:28

Document 41-11 Filed 01/28/21 Page 109 of 131 PagelID #: 6562

PG. 32

good victim, bad victim, you know and
everything-- on with the rape they went.

ANDREW JARECKI:
And-- when you-- were sitting there and then
Jesse-- where was Jesse standing when this
was going on-- kind of--

(OVERTALK)

GREGORY DOE:
I would be like here. He would kind of be
like standing to the right of me. And his
hand would kind of just slip down in your
pants, just kinda-- you know just slowly in
his faggy way, you know just caress his
hands down his pants and everything. You

know?

And he would do that. It would be like,
"Oh, this is going to feel so good and
everything." He's 18 at the time. He's a
senior in high school. I'm like, "Uh, I
don't know." You know being 10 years old,

you don't-- you lack that experience.

APP. O671
Case 2:06-cv-03136-JS

TAPE #134

20:11:18:04

c

20:11:22:01

20:11:34:00

20:11:39:20

20:11:45:05

20:11:48:09

Document 41-11 Filed 01/28/21 Page 110 of 131 PagelD #: 6563

PG. 33

ANDREW JARECKTI:
And-- now when this happened the first time,
were there kids on both sides of--

(OVERTALK)

GREGORY DOE:
Yeah, there was kids. Everybody-- I'm like,
"What's going on?" “Shh shh." Everybody
was at their computer screen frozen looking
at it. They didn't know anything and he's
just going ahead, just bringing his hands
down and everything.

ANDREW JARECKT:
And you're-- you know was there any reaction
at any point during that session?

GREGORY DOE:
I'm like, "Stop. No, stop. No." And he
would do it. He'd just keep doing it.

ANDREW JARECKI:
And-- what about the other kids? Did they
ever like kinda look at you weird--

GREGORY DOE:

Kinda looked at me funny. I looked at them

APP. O672
Case 2:06-cv-03136-JS Document 41-11 Filed 01/28/21 Page 111 of 131 PagelD #: 6564

TAPE #134

20:11:54:10

20:11:55:17

20:12:21:21

20:12:23:16

20:12:24:07

20312226202

PG. 34

like, "What's going on?" They looked
straight. No reaction. No nothing.
ANDREW JARECKI:
And why do you think that (UNINTEL PHRASE) ?
GREGORY DOE:
"Cause they knew what was going on, but they
were too afraid of what Jesse said and
Arnold said to basically know what happened.
And that's basically why-- 'cause there's so
much fear for our parents and everything.
Knowing that oh, you'd be tabooed at a
community that was-- such-- we were growing
up-- and Jewish-- da da da da da. It would
be that.
ANDREW JARECKTI:
And-- so that was the first time.
GREGORY DOE:
Yes.
ANDREW JARECKI:
Did the gum episode happen the first time?
GREGORY DOE:

Gum episode the first time and more multiple

APP. 0673
Case 2:06-cv-03136-JS Document 41-11 Filed 01/28/21 Page 112 of 131 PagelD #: 6565

TAPE #134

20:12:31:20

20:12:36:22

20:12:55:04

20:12:56:13

20:12:59:03

PG.35

times after that.

ANDREW JARECKI:
And-- how did he-- like did he just have the
gum in his hand? Or did he--

GREGORY DOE:
He'd take it out of-- slowly take it out of
the wrapper. And we knew by him doing it
slowly, we knew what was going on. And you
really couldn't do anything about it.
(YAWN) You were helpless 'cause you-- you
were too fear-- you were victimized by fear-
- for a feared (PH). You couldn't do
anything.

ANDREW JARECKI:
Now that was the ver-- that was the first
time that you remember.

GREGORY DOE:
It was the first time.

ANDREW JARECKI:
Do you remember a subsequent time, like when
you started to know, "Oh this is going to

become a regular thing.”

APP. o674

 
Case 2:06-cv-03136-JS Document 41-11 Filed 01/28/21 Page 113 of 131 PagelD #: 6566

TAPE #134

20:13:04:17

r

20:13:17:21

20:13:21:00

20:13:21:00

20:13:23:29

20:13:27:20

PG. 36

GREGORY DOE:
After I was put into the bathroom, the first
time I was raped-- I knew it was going to
happen~-~ happen again and again and again.
Just you knew it would happen after the
second-- about af-- after a month you'd know
what was going on. (COUGHS)

ANDREW JARECKI:
If it's the first time, it might have been
just like-- you know something weird the
first class--

GREGORY DOE:
Right.

ANDREW JARECKI:
--so you don't know whether it's going to be
something regular.

GREGORY DOE:
But then after that it became routine for a
year anda half.

ANDREW JARECKI:

And was it-- did it happen in every class?

APP. O675
Case 2:06-cv-03136-JS

TAPE #134

20:13:29:10

c

20:13:42:24

20:13:44:08

20:14:09:00

Document 41-11 Filed 01/28/21 Page 114 of 131 PagelD #: 6567

PG.37

GREGORY DOE:
Yes. Some degrees more, to some degrees
less. It would happen-- in more in some
classes. It happened less in some class.
Depends if they had a new person. Depends
more on the favorites was there. And that's
basically how it progressed.

ANDREW JARECKI:
But remember they can't hear me. So yeah--

GREGORY DOE:
So it ha-- it happened a lot. It happened
every-- every time, just the degree--
whether you'd have to suck on-- suck Jesse's
penis, suck Arnold's penis, take-- their
dick in the ass or not-- would all depend on
whether the favorite was there-- had you
missed a class before, had you done
something to piss them off, or everything.
It all depended on their mood. That's how
it went.

ANDREW JARECKI:

Now-- what was the rel-- the relationship

APP. 0676
Case 2:06-cv-03136-JS

TAPE #134

20:14:12:19

20:14:12:27

20:14:13:22

20:14:26:19

20:14:39:11

Document 41-11 Filed 01/28/21 Page 115 of 131 PagelD #: 6568

PG. 38

between Arnold and Jesse like--

GREGORY DOE:
They were father--

ANDREW JARECKI:
--(UNINTEL PHRASE).

GREGORY DOE:
They were father and son. They were a gang
rape. Arnold-- I remember one time Arnold
won teacher of the year award. And he
brought down orange juice. He took his
penis, dunked cum in the orange juice, and

made us all drink it.

And the more per-- and I remember the person
who drank the most would get molested the
less. So I wound up drinking the most.
"Cause I hated being molested. I wanted to
do anything possible to get out of it. And
that's what happened.

ANDREW JARECKI:
Now-- so after the first episode, the next

time it happened-- how did it-- how did it

APP. OG77
Case 2:06-cv-03136-JS Document 41-11 Filed 01/28/21 Page 116 of 131 PagelD #: 6569

TAPE #134

20:14:49:27

20:14:50:13

20:14:52:15

20:15:03:23

20:15:07:12

20:15:30:14

PG.39

escalate coming out-- (UNINTEL PHRASE) ?
GREGORY DOE:
It would--
ANDREW JARECKI:
Oh, I'm sorry.
(OFF-MIC CONVERSATION)
ANDREW JARECKI:
Now-- we were saying. How did it escalate
from the first session?
GREGORY DOE:
From the first session-- escalated by-- my
first time was-- I was brought into the
bathroom. "We're going to show you a little
gift we're going to have for you." I was--
they dropped my pants, forced to bend over.
Penis was-- it hurt. It hurt really bad.
And it was-- his penis was put in my ass.

And I remember-- I remember doing that.

And he said, "Okay, now you can suck my

penis." And I wound up sucking his penis.

Gripped me by the head and I was like, "No,

APP. o678
Case 2:06-cv-03136-JS Document 41-11 Filed 01/28/21 Page 117 of 131 PagelD #: 6570

TAPE #134

20:15:39:01

20:15:40:21

20:15:43:25

20:15:44:15

20:15:52:15

20:16:01:06

PG. 40

no, no, no." TI had to suck his penis.

ANDREW JARECKI:
Which one-- which Friedman was this?

GREGORY DOE:
Both-- Jesse and Arnold. I--

ANDREW JARECKI:
And--

GREGORY DOE:
--I was more molested by Jesse than I was
Arnold. But I was also molested by Arnold a
lot.

ANDREW JARECKI:
And-- when you went into the-- bathroom, how
did that work? Like how did-- did one of
them go in there first? Or how did they
bring you in there?

GREGORY DOE:
It-- it would vary. They'd say, "Okay, this
is your time now," and then basically just
go in. And we would-- have to deal with it.
They would say, "You know the drill." Pants

would come down. You'd bend over. And--

APP. O679
Case 2:06-cv-03136-JS

TAPE #134

20:16:22:06

20:16:28:21

20:16:46:03

Document 41-11 Filed 01/28/21 Page 118 of 131 PagelD #: 6571

PG.41

hmmm-- and that wasn't-- wasn't pretty.
ANDREW JARECKI:
And where-- which-- what were you-- were
you-- bending over the toilet or bending
over the sink?
GREGORY DOE:
Bending over the toilet seat. And basically
it was like we were having to-- you know we
were being molested. And be-- there was
like a shower right here. The toilet was
right here. We'd have to grip onto the
thing like this. And just-- we'd have to

deal with it.

And you know you're-- you're a victim. You
don't know. You're young. You're-- you're
naive. And you're stupid. You didn't know
anything anymore. So having to deal with
this was hard. And then especially after
what happened, your parents would be there
15 minutes later. You act completely

normal.

APP. o6so0
Case 2:06-cv-03136-JS Document 41-11 Filed 01/28/21 Page 119 of 131 PagelD #: 6572

TAPE #134

20:17:06:11

¢

20:17:31:20

20:17:45:28

PG. 42

So that was the hardest part. But at home I
remember I used to run around naked a lot.
And I cried when I wanted to le-- I didn't
want to go to sleep at camp (PH), ‘cause I
thought they'd do the same thing to me.
Being away from the Friedmans I thought, "Oh
no." They said, "When you go away you can't
tell. We're going to find you. We-- you
know-- we're going to your-- going to this
camp, that camp. And we know that you're
going to be there. And if we want, we'll

hunt you down."

And I got a post card twice saying, “Are you
doing-- are you misbehaving? Write back or
otherwise I resp-- expect a response." And
I had to write a response back. They kept
tabs on their kids, as they claimed.

ANDREW JARECKI:
Yeah. That's (UNINTEL PHRASE). So it

didn't just stop at the end of the class or-

APP. o6sl
Case 2:06-cv-03136-JS Document 41-11 Filed 01/28/21 Page 120 of 131 PagelD #: 6573

TAPE #134

20:17:50:20

20:18:12:25

PG. 43

(OVERTALK)

GREGORY DOE:
No, no, no. They'd-- it was all about
control. If they lost control, their world
fell apart. They lost control, their world
did fall apart. But they held together for
awhile by post cards-- basically-- making
sure you know-- on a weekly basis you can
hold it together, ‘cause you know you see
him once, "Oh why'd you do this (UNINTEL) ?"

You know you'd block it.

You'd block it out of your mind so much that
when it just came you'd just go back to it.
It just became a routine part of life fora
year. And it's just something you don't
want to do. You don't want to acknowledge.
"How do feel?" "Oh yeah, I get molested
every week." You know you don't-- it's
something you don't talk about. It's a

taboo thing.

APP. o682
Case 2:06-cv-03136-JS

TAPE #134

20:18:29:12

¢

20:18:32:15

20:18:44:22

20:18:44:26

20:19:03:27

Document 41-11 Filed 01/28/21 Page 121 of 131 PagelD #: 6574

PG. 44

ANDREW JARECKI:
Did you ever-- did you ever keep any of
their cards they sent you?

GREGORY DOE:
No, I tore them all up out of anger that
they were watching me and everything. I was
like, "How do I break free?" I used to cry.
I couldn't do anything. Pissed me off.
Pissed me off big time, but I couldn't do
anything. I was 10.

ANDREW JARECKTI:
Right.

GREGORY DOE:
There were times I wanted to kill ‘em.
There were times that I just wanted-- there
was this glass-- break through the glass
when we're-- down the block. But I
couldn't, 'cause I was so emotionally torn
by fear that I couldn't do anything.

ANDREW JARECKI:
Now was there ever a time when the

molestation took place in the classroom,

APP. o68s3
Case 2:06-cv-03136-JS Document 41-11 Filed 01/28/21 Page 122 of 131 PagelD #: 6575

TAPE #134

20:19:12:10

20:19:33:06

20:19:35:05

PG.45

other than the sort of fondling part? Was
there anything--

GREGORY DOE:
No. They'd try to keep it to the bathroom.
That's what I can recall. I don't remember
anybody ever getting raped when there were
other people around. But when you have that
special session by yourself, yes you were
molested in the computer room. They didn't
bother to give you the privacy in that room.
That you just went and they just did
whatever they wanted to do for a half an
hour. That was a free for all.

ANDREW JARECKI:
Tell me about that.

GREGORY DOE:
Rape, molestation, sodomy. I remember one
time I got the ass and the dick at the same
time. That was probably the worst. That
was probably the worst experience I ever
had. And I was crying. I spit. And I

remember going to take a swing at him, and

APP. o684
Case 2:06-cv-03136-JS

TAPE #134

20:19:48:17

20:20:05:25

20:20:20:10

Document 41-11 Filed 01/28/21 Page 123 of 131 PagelD #: 6576

PG. 46

they pushed me down.

They said, "If you ever fucking do that
again, we're going to fucking kill you."
And I knew that I was powerless. But when
you're 10 years old, you know you throw a
wimpy punch at somebody's that's 18 and 45,
fooom, right to the ground. Then they were-
~ pin me on the ground. They raped me. And
that hurt the most.

ANDREW JARECKI:
Now just 'cause-- you know-- I think people
need to be able to visualize how this
happened in the room. The-- tell about the-
- the-- this-- this happened in one of the
earlier sessions when he came between 3:30
and 4:00-- and--

GREGORY DOE:
Yes. Their special makeup session. You'd
always be sitting in the back. So they
could always get a view of the room. I was

in a chair. I was thrown to the floor.

APP. o6ss
Case 2:06-cv-03136-JS

TAPE #134

20:20:39:06

20:20:50:24

20:20:52:22

20:21:12:20

Document 41-11 Filed 01/28/21 Page 124 of 131 PagelD #: 6577

PG. 47

Pants were torn off. Jesse went in my ass--

Ross (PH) went in my mouth.

And they were like saying, “Oh yeah, yeah,
yeah, yeah, yeah." And so basically I was
like this. He was like that. He was like
that. And I was getting it from both sides.
And I couldn't do anything.

ANDREW JARECKI:
And where was-- Arnold?

GREGORY DOE:
In front. Jesse was in back. Then they
switched. And the scariest part was that
they were doing this to 10 year old. No
condoms. No-- you know they coulda had
anything. I was very lucky I walked away

disease free, AIDS free.

I coulda died. I was lucky that God was
watching over me. ‘Cause there were tears.
There was blood. It was just-- there was

(SNAP SNAP) contact. And that's what

APP. O686
Case 2:06-cv-03136-JS Document 41-11 Filed 01/28/21 Page 125 of 131 PagelD #: 6578

TAPE #134

20:21:28:09

20:21:31:22

20:21:32:07

20:21:35:05

20:21:49:21

PG.48

happened.

ANDREW JARECKI:
Now your parents brought you to that makeup
session--

GREGORY DOE:
Uh-huh (AFFIRM).

ANDREW JARECKI:
--had to drive you there. What was that
like? Well do you remember what you were--

(OVERTALK)

GREGORY DOE:
The drive was hell. I was be-- I always
used to get very quiet from my mother's
house to (COUGHS)-- to my-- to the house in
which it happened. Used to always get very
very very quiet. And you know you deal with

it.

I mean-- but he-- ‘cause always in the back
I feared that they'd be-- kill your parents.
And if we kill your parents, you know who

was going to take care of Mom and Dad? You

APP. 06837
Case 2:06-cv-03136-JS

TAPE #134

20:22:08:11

20:22:16:04

20:22:27:14

Document 41-11 Filed 01/28/21 Page 126 of 131 PagelD #: 6579

PG.49

know by being silent I was helping them keep
them alive. That was programming to my
head. I did it.

ANDREW JARECKI:
So when you were in-- in the car with your
mother, did you ever consider saying to your
mother, you know "I'm--

GREGORY DOE:
There was one time where I said, "Mommy, I
don't want to go." She'd be like, "I paid
all this fucking money for you to go. You
better fucking go so I can show the other
kids what you learned," is what my mother

said exactly.

My mother was more concerned about her
prestige in the community than the welfare
of her son. And because of that, my mother
and I have never gotten along to this day.
My father and I have rebuilt our
relationship. My mother and I do not talk.

We-- don't talk, because I-- in a sense I

APP. o6se
Case 2:06-cv-03136-JS Document 41-11 Filed 01/28/21 Page 127 of 131 PagelD #: 6580

TAPE #134

20:22:53:20

20:23:11:26

20:23:22:21

20:23:22:26

PG.50

tried to cry out to help in my own way. And
she ba-- basically was wanting to take the
prestige of the community over-—— her own

son.

And through many counseling years, the
psychiatrist basically said, "You have to
live with it." My mom has to live with it.
And she's regretted it to this day. And I
still hate her for it, 'cause there were
Many times where I said, "No." And she said
if would've known the signs she would've
changed it.

ANDREW JARECKI:
Now the-- the-- so a typical-- then you're
saying basically that the molestation
happened just about every class--

(OVERTALK)

GREGORY DOE:

ANDREW JARECKI:

--that.

APP. Oo6csegs
Case 2:06-cv-03136-JS Document 41-11 Filed 01/28/21 Page 128 of 131 PagelD #: 6581

TAPE #134 PG.51

GREGORY DOE:
20:23:23:14 Some form of molestation-- ass or dick or
‘ would I have to jerk them off, but something
would happen. And the degree as I said
before, depended on their mood, depended who

was there and you know just the whole

situation.

20:23:35:11 They would have to judge each situation.
Because there could be an absenteeism, the
parents might be talking to the mother so
she might not come up with the laundry
basket ahead of time. So-- just because of
that.
ANDREW JARECKT:
20:23:49:24 So they were a little (UNINTEL)? So you're
saying that all the children were involved
in this in some way.
GREGORY DOE:
20:23:54:09 At some level.
ANDREW JARECKI:

20:23:55:00 Did you guys talk about it?

APP. o6s0
Case 2:06-cv-03136-JS

TAPE #134

20:23:55:29

¢

20:24:09:26

20:24:28:28

Document 41-11 Filed 01/28/21 Page 129 of 131 PagelD #: 6582

PG. 52

GREGORY DOE:
No. We didn't. Because of the fear that I
said, that our parents would be killed.
Parents would be hurt. "We know your
parents. We know where you live. We have
your phone number and address." And you

know what? It was legitimate.

Because you have to have our address to know
what was going on. So because of that, it
was just-- it was very very very big fear
factor. And I don't have children. But if
your children love you and respect you and
do anything, and they think, "Oh no, Mommy
and Daddy are going to get killed," at ten,

what are they going to do?

They're going to try and protect their
parents, ‘cause that's all they know. And
by them taking this abuse, they realize,
“Okay, Mommy and Daddy will be okay. My

parents will be okay. The only people that

APP. OoGg1
Case 2:06-cv-03136-JS Document 41-11 Filed 01/28/21 Page 130 of 131 PagelD #: 6583

TAPE #134

20:24:41:02

20:24:46:10

20:24:49:08

20:24:53:21

20:24:57:07

20:24:58:21

PG.53

love-- raise me for 10 years of my life will
be okay."

ANDREW JARECKI:
Now-- who was your best friend in the class?
We won't-- you know we're cutting out all
the names of everybody. So--

(OVERTALK)

GREGORY DOE:
I didn't have any names. I didn't have any
best friends.

ANDREW JARECKT:
Was there anybody that you were closer--
somewhat closer to than the other kids? Or
(UNINTEL PHRASE) ?

GREGORY DOE:
Not really.

ANDREW JARECKI:
Did you ever see any of the kids on the
outside?

GREGORY DOE:
Yes. I saw a lot of them on the outside.

And we just looked at each other very

APP. o692
Case 2:06-cv-03136-JS Document 41-11 Filed 01/28/21 Page 131 of 131 PagelD #: 6584

TAPE #134

202.20. 16.49

20:25:28:06

20:25:40:08

PG.54

strangely and just went on. It was--
working on the outside, we just-- we didn't
talk about it. It was a taboo subject.
We'd be like, "Oh, you're going to the
class." "Yeah." “Okay, I'll see you there.
Bye." That was it.
ANDREW JARECKI:
And-- when you-- were taken in the bathroom,
in that-- say in a typical class, would more
than one kid be taken in the bathroom?
GREGORY DOE:
It would be turns. Sometimes as a penalty
the other kid would have to watch. You know
one person would be raped, turn around.
Sometimes you'd have to jerk the other boy
off. But we were too young. We couldn't

get-- you know-- and everything.

So you would just-- you'd jerk the other guy
off. And then you'd have to watch it and go
on. Arnold would get his pleasure.

"Alright, next!" Turn around and just-- and

APF. Oo693
